t c memo united_states tax_court lr development company llc transferee petitioner v commissioner of internal revenue respondent docket no filed date jenny l johnson ziemowit t smulkowski and denis j conlon for petitioner lawrence c letkewicz david b flassing and justin d scheid for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined that petitioner lr development co llc is liable as a transferee for the deficiency of dollar_figure in and the accuracy-related_penalty under sec_6662 a of dollar_figure on the federal_income_tax tax of bruce c abrams inc bca for bca’s short taxable_year ended date as well as interest thereon as provided by law we must decide whether to sustain respondent’s determina- tion we hold that we shall not findings_of_fact some of the facts have been stipulated and are so found at the time it filed the petition petitioner maintained its principal office in illinois in bca was incorporated under illinois law in order to develop high-end residential condominiums in chicago illi- nois chicago renovate historic buildings in and around chicago and adapt them to different uses and develop afford- able housing projects in illinois at all relevant times prior to date bca was an s_corporation at all relevant times until date bruce c abrams mr abrams was the president and the sole stockholder of bca on date mr abrams died as a result mr abrams’ estate abrams estate became the sole stockholder of 1all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2from its incorporation bca conducted its business under the name lr development co we shall refer to that corporation as bca in order to prevent confusion with petitioner lr develop- ment co llc bca at all relevant times mr abrams’ wife nancy abrams ms abrams served as the executrix of the abrams estate sometime between mr abrams’ death on date and date ms abrams appointed david kirshenbaum mr kirshenbaum as president of bca on date ms abrams appointed the following individuals as directors of bca her father byron canvasser her brother robert canvasser and andrew hochberg at all relevant times the following individuals who consti- tuted the senior management of bca held the offices in bca indicated name david kirshenbaum steven sherman donald biernacki kerry dickson laura davis molk thomas weeks david dresdner kenneth rice stephen galler theodore weldon title president chief financial officer senior vice president-- construction senior vice president-- development senior vice president-- marketing senior vice president-- for-sale properties senior vice president-- commercial properties senior vice president-- affordable housing senior vice president and general counsel vice president-- acquisition sec_3from until he became president of bca mr kirshenbaum had served as its chief operating officer glen krandel ann thompson vice president-- information_technology vice president and director of architectural design we shall refer collectively to all of bca’s officers listed above except mr kirshenbaum as bca senior management within a few days after mr abrams’ death ms abrams as executrix of the abrams estate decided to sell the stock of bca that that estate owned the abrams estate was unwilling to cause bca to sell its assets sometime before early date ms abrams as executrix of the abrams estate retained mayer brown platt mayer brown to serve as that estate’s attorneys with respect to the sale of bca on date ms abrams as executrix of the abrams estate retained cohen financial corp cohen financial an investment banking firm with its principal office in chicago to assist that estate in valuing and selling bca cfc advisory services l p cfc advisory an entity that cohen financial owned was to provide that assistance on date the abrams estate and cfc advisory entered into an agreement cfc engagement agreement for cfc advisory to do so 4before mr abrams’ death cohen financial had provided financing to bca for certain of its real_estate development projects 5although the record establishes that cfc advisory performed the services under the cfc engagement agreement the parties continued on date the related companies l p related a limited_partnership was organized under new york law to acquire own develop finance operate maintain and manage real_estate primarily residential and retail properties at all relevant times stephen ross mr ross owned indirectly the majority of the interests in related during those times mr ross served as chairman of related at all relevant times jeff blau mr blau owned a limited_partnership_interest in related that ranged from percent to percent depending on each project that related undertook on date mr blau who had been serving as a senior vice president of related became its presi- dent at all relevant times since michael brenner mr brenner owned a 1-percent limited_partnership_interest in related during those times mr brenner served as executive vice president and chief financial officer of that company in late date shortly after mr abrams’ death mr blau learned from a cousin of ms abrams that the abrams estate continued indicated in the stipulation of facts that cohen financial performed certain services under that agreement since the cfc engagement agreement is between the abrams estate and cfc advi- sory we shall refer to cfc advisory when discussing services performed under that agreement 6the record does not reflect the nature of mr ross’ inter- ests in related 7the record does not explain how mr blau’s ownership inter- est in related could have varied depending on the project that related undertook planned to sell bca and certain other assets that that estate owned at that time related decided to attempt to purchase certain assets of bca to that end a representative of related contacted a representative of the abrams estate to express an interest in purchasing certain of bca’s assets related was unwilling to purchase any stock of bca related wanted to purchase certain assets and not the stock of bca because related intended to sell certain of bca’s assets that it was able to purchase from bca within a few years after it had pur- chased them and wanted to have a cost_basis in each such asset was unwilling to hold stock of a corporation because it wished to conduct its business through pass-through entities as it had in the past and was concerned about any unknown liabilities that bca might have had as a result of certain actions that mr abrams had taken as president of bca on date byron canvasser who was a director of bca and ms abrams’ father sent a memorandum on behalf of the abrams estate to mr blau of related byron canvasser included with that memorandum inter alia the following information regarding the respective book values of bca’s assets as well as 8mr blau mr brenner and mr ross all participated in the decisionmaking process of related regarding its interest in purchasing certain assets of bca 9in certain instances the record does not establish the identities of the individuals who acted on behalf of the various entities involved in this case the respective real_estate activities and joint_venture activi- ties of bca as of date entity joint_venture real_estate activities n b a l llc diversey sheffield llc dearborn elm llc ridge partners lp walton associates llc lincoln joint_venture n michigan winners lp renaissance partners llc st benedict’s hotel llc total joint_venture activities lr fort sheridan llc mayfair condominium llc lr arcade llc vision capital llc vision ahc llc lr tower llc plaines town center llc total combined total bca’s ownership percentage book_value -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in early date representatives of related met with respective representatives of the abrams estate and bca regarding related’s interest in purchasing certain of bca’s assets thereafter through date respective representatives of bca the abrams estate and related conducted initial negotiations and exchanged information in an attempt to reach an agreement regard- ing the sale to related of certain assets of bca those initial negotiations were unsuccessful in late march or early date ronald katz mr katz one of related’s accountants who was with rubin katz told a representative of related about fortrend international llc fortrend with which mr katz had worked in the past at all relevant times fortrend was an investment banking firm in which jeffrey furman mr furman and frederick forster mr forster each owned indirectly a 50-percent interestdollar_figure fortrend indi- cated in certain marketing materials fortrend brochure that it had circulated between and date that it structured economic transactions to solve specific corporate tax or accounting problems or to take advantage of related opportunities one such problem described in the fortrend brochure was the sale of appreciated businesses in this regard the fortrend brochure stated the sale of appreciated businesses by corporations or individuals that hold the businesses directly or in one or more subsidiaries will often produce substan- tial tax_liabilities due to the gain on the sale this tax_liability often results in conflicting desired transaction structures the seller wants to sell shares to minimize current taxes while the buyer wants to buy assets to obtain a step-up in tax basis in the assets and the ability to recover the full purchase_price including goodwill through depreciation or am- 10at all relevant times howard kramer mr kramer was a senior managing director of fortrend during fortrend employed randolph whitney bae mr bae in an undisclosed capac- ity ortization deductions fortrend can often arrange for the sale of the business at a price which substantially increases the seller’s after-tax profits similarly when a client wishes to purchase assets held by a cor- poration fortrend can often negotiate a lower price fortrend described in the fortrend brochure one of the methods used to solve certain problems associated with the sale of appreciated businesses in this regard fortrend stated in pertinent part in a section of that brochure entitled buy stock sell assets transaction executive summary we are working with various clients who may be willing to buy the stock from the seller and then cause the target_corporation to sell its net assets to the ulti- mate buyer these clients have certain tax_attributes that enable them to absorb the tax gain inherent in the assets in certain situations the economic cost of the client’s involvement is sufficiently low that a seller of stock can increase its after-tax sale proceeds a buyer of net assets can decrease its after-tax purchase_price on a present_value basis and the client can still make an arbitrage profit as with any transaction economic_substance and proper form are crucial to its success accordingly in transactions where involvement by such a client may make sense raising the idea at the earliest stages of a transaction is advisable no one at related had been familiar with fortrend or had had any contacts or dealings with it before mr katz talked to a representative of related about fortrend mr katz explained to that representative that fortrend had engaged in certain transac- tions in which it had acquired the stock of a company and there- after sold that acquired company’s assets at no time did related review the fortrend brochure or conduct any due diligence review regarding fortrend around late march or early date mr katz contacted a representative of fortrend on behalf of related and met with that representative thereafter representatives of related intro- duced representatives of fortrend to representatives of the abrams estate for the purpose of discussing whether fortrend would be able to facilitate the sale of certain assets of bca to related in a manner that would satisfy the objectives of both related and the abrams estate around late march or early date related agreed to work with fortrend with respect to related’s attempt to purchase certain assets of bca pursuant to the cfc engagement agreement cfc advisory prepared an offering memorandum dated date for bca bca offering memorandum that offering memorandum stated in perti- nent part executive summary although the abrams estate owns of the shares of bca the company bca has two compensation plans which provide for employees to receive a interest in cash available for distributions and in- creases in the net_worth of the company bca bca stands prepared to consider inquiries that would allow the abrams estate to liquify their investment and would provide potential operating and capital partners to the senior management team company form and ownership the senior management team and the employees do not own stock however the corporation bca does have two incentive compensation plans that provide for em- ployees to receive approximately of the annual cash available for distribution and senior managers to participate in the long-term growth of the corpora- tion’s bca’s net_worth the bca offering memorandum included bca’s balance_sheet as of date that showed total assets with a book_value of dollar_figure and bca’s projections of the cashflows from the various real_estate investments and real_estate develop- ment projects that it owned cfc advisory and bca considered the development project known as the northwestern project and bca’s 50-percent ownership_interest in park tower llc to be two partic- ularly significant assets of bca on date mr brenner related’s chief financial officer sent an email mr brenner’s date email to mr blau related’s president with a copy to mr ross related’s majority owner and chairman mr brenner attached to that email two spreadsheets regarding bca that he had prepared on the basis of certain available informationdollar_figure one of those spreadsheet sec_11the record does not contain the two spreadsheets that mr continued was a valuation summary of the operations and the revenues of bca and the other was a summary of bca’s payroll mr brenner indicated in mr brenner’s date email that he believed that related should submit a bid in the range of dollar_figure-25 million for a interest in the bca business mr brenner also indicated in that email that he and mr blau would take responsi- bility for the negotiation of employment ownership arrangements with the key employees on date mr blau on behalf of related sent a letter related’s date offer letter to a representa- tive of the abrams estate in which related offered to purchase certain respective assets of the abrams estate and bca that offer letter stated in pertinent part it is the intention of purchaser related and seller the abrams estate to transfer to purchaser all direct and indirect interests in all assets and or entities which provide revenue to bca or are described in the offering memorandum for bca prepared by cfc advisory during the due diligence period purchaser and seller shall in good_faith structure the transaction in a tax efficient manner for both pur- chaser and seller in related’s date offer letter related offered to purchase from the abrams estate for dollar_figure certain of its direct and indirect interests in bca subject_to certain adjust- continued brenner attached to mr brenner’s date email nor does the record establish the period of time to which those spread- sheets pertained ments to that purchase_price based on certain cashflows accruing to bca during the period date to the date on which the purchase closed of the dollar_figure purchase_price dollar_figure million was to be distributed to the abrams estate at the closing and dollar_figure was to be set_aside for the purpose of paying bonuses to those employees of bca who continued in bca’s employ for six months after the closingdollar_figure on date steven sherman mr sherman the chief financial officer of bca sent a fax to mr brenner the chief financial officer of related mr sherman included with that fax bca’s respective consolidated balance sheets as of date and and a list of the respective entities and the respective assets that the abrams estate and bca owned as of those two datesdollar_figure a draft dated date date draft response of a letter dated april __ was prepared on behalf of the abrams estate in response to related’s date offer 12related’s date offer letter also indicated that related would arrange for debt and equity financing for the development of certain land that bca was to acquire on or before date and that was to be used for the northwestern project 13the list of the entities and the assets that bca owned as of date showed bca’s respective tax bases as of that date in those entities and assets letterdollar_figure in that draft response the abrams estate stated structure for tax reasons it is essential that the transaction be structured as a sale of the stock of bca rather than as a sale of assets at the closing bca’s assets would consist of the assets and related liabilities described in the offering memorandum dated march that we have provided to you assets of bca that are not described in the offering memorandum would be trans- ferred out of bca before closing and not be a part of the transaction price we propose that the purchase_price be dollar_figure million plus the dollar_figure million that you have offered to place into a bonus pool for certain bca employees net cash flows after date from assets that are part of the transaction would be de- ducted from the dollar_figure million and a credit for taxes that the estate would owe as bca’s shareholder for the portion of prior to the closing would be added to the dollar_figure million employee matters it needs to be clear in any transaction that they sic key employees have a right to of bca’s equity subject_to an appropriate vesting schedule at a time not disclosed by the record during the first six months of certain of bca’s officers submitted to the abrams estate an offer to purchase for dollar_figure the stock of bca and certain other business interests that the abrams estate owned the abrams estate rejected that offer because the purchase_price was too low in response to the bca offering memorandum cfc advisory received on behalf of the abrams estate four different proposals 14the record does not establish whether the abrams estate sent a final version of the date draft response to related to purchase that estate’s bca stock from fortrend jdl develop- ment corp lehman brothers and vornado in those respective proposals fortrend jdl development corp lehman brothers and vornado proposed to pay dollar_figure million dollar_figure million dollar_figure million and dollar_figure million respectively for the abrams estate’s stock in bca on date cfc advisory made a presenta- tion with respect to those proposals to ms abrams byron can- vasser who was a director of bca and ms abrams’ father and john schmidt an attorney with mayer brown who were the attor- neys for the abrams estate regarding the sale of bca fortrend’s proposal16 to purchase the stock of bca from the abrams estate included a draft letter dated april ___ that proposal letter stated in pertinent part the following is a summary of the basic business terms upon which fortrend entity or an assignee thereof the purchaser would be willing to purchase from the estate of bruce abrams the seller one hun- dred percent of the capital stock the stock of lr development company a k a bruce c abrams inc lr development bracketed material in origi- nal 15fortrend’s offer of dollar_figure million was net of a dollar_figure mil- lion payment that fortrend proposed to set_aside for the purpose of paying bonuses to certain bca employees 16the draft letter that fortrend submitted in response to the bca offering memorandum identified a fortrend entity and not fortrend as the purchaser of the bca stock although fortrend did not purchase the bca stock for convenience we shall sometimes refer to fortrend as the purchaser of the bca stock it is the intention of purchaser to acquire from seller and seller to transfer to purchaser all direct and indirect interests in all assets and or entities which are described in the offering memorandum offer- ing memo for lr development prepared by cohen finan- cial other than those set forth on schedule hereto the excluded assets purchase_price a the aggregate purchase_price purchase_price for the stock shall be an amount equal to i twenty-four six million dollars dollar_figure dollar_figure b the purchase_price will be distributed as follows i twenty-two four million five hundred thousand dollars dollar_figure dollar_figure of the purchase_price will be distributed to the seller at closing and ii one million five hundred thousand dol- lars dollar_figure will be placed into a bonus pool for certain employees of lr development to be distributed six months after the closing to such employ- ees which continue to be employees at lr development at such time fortrend’s proposal to purchase the stock of bca from the abrams estate also included a draft letter dated april ____ from mr blau president of related to byron canvasser a director of bca that draft letter stated in pertinent part it is our understanding that you bca have or will be executing a letter of intent the fortrend letter of intent with a client of fortrend interna- tional or an affiliate assignee thereof fortrend to sell to fortrend one hundred percent of the cap- ital stock of bca as you know the related companies l p related is negotiating with for- trend to purchase from fortrend certain assets listed on schedule hereto lr related assets currently owned directly or indirectly by bca related intends to continue to develop operate and sell if applicable the lr related assets to continue to pursue development opportunities through newco and to have newco employ current employees of bca b related shall have the right to approve salaries bonuses and other compensation or benefits for all senior employees at newco related intends to establish at closing an incentive compensation plan s for certain employees of newco to be determined by re- lated pursuant to which thirty percent of the equity interests in newco shall be granted to such em- ployees which interests shall vest over a three-year period and be subject_to such other customary terms for similar plans in addition related may elect to re- quire that certain employees of newco execute at clos- ing employment agreements including covenants-not-to- compete around late date the abrams estate agreed to sell to fortrend for dollar_figure million all of the stock of bca that the abrams estate owned fortrend retained manatt phelps phillips llp manatt as its attorneys regarding the purchase from the abrams estate of that estate’s bca stock and any sale by bca of certain of its assets related retained katten muchin zavis katten muchin as its attorneys regarding any purchase by related of certain of bca’s assets on date mr kramer a senior managing director of fortrend sent to mayer brown attorneys for the abrams estate two copies of a letter of intent dated date date letter of intent that a representative of fortrend had executed in the date letter of intent fortrend set forth the terms under which fortrend international llc or an assignee or client thereof offered to purchase from the abrams estate all of the stock of bca in that letter of intent fortrend offered to pay dollar_figure to the abrams estate for that stock and to set_aside dollar_figure from which fortrend was to pay bonuses to certain employees of bca who remained with bca for six months after the closing of the sale of the stock of bca on a date not disclosed by the record ms abrams agreed to and signed the date letter of intent on behalf of the abrams estate during the period may through date respective repre- sentatives of the abrams estate fortrend and related and their respective attorneys at mayer brown manatt and katten muchin negotiated the terms of an agreement for the purchase of the bca stock that the abrams estate owneddollar_figure during the same period respective representatives of related and fortrend and their respective attorneys at katten muchin and manatt negotiated the terms of an agreement for the purchase of certain of bca’s 17during the negotiations the purchaser of the bca stock was not identified as discussed below around date castanet inc was identified as the purchaser of that stock assetsdollar_figure bca senior management did not participate in any negotiations regarding the respective terms of the agreement for the purchase of bca’s stock and the agreement for the purchase of certain of bca’s assets before mid-date during the respective negotiations with respect to the purchase of bca’s stock and the purchase of certain of bca’s assets bca and related were aware that bca would realize a substantial gain on the sale of certain of its assets what the approximate amount of that gain would be and that the assets that bca was to retain after that sale would have a fair_market_value of approximately dollar_figure million at no time did related make any inquiry of fortrend regarding the gain that bca was to realize as a result of the sale of certain of its assets nor did related know or ask how bca and or fortrend planned to address any_tax attributable to such a sale at no time did related know or inquire as to what fortrend intended to do with bca after the sale of certain of bca’s assets fortrend and related each spent three weeks in date conducting due diligence reviews with respect to bca and the assets that bca owned part of the due diligence review that related conducted addressed certain tax issues related prepared 18during the negotiations the purchaser of bca’s assets was not identified as discussed below around date petitioner was identified as the purchaser of those assets a document dated date and entitled tax due diligence issues that contained a list of questions and concerns that related wanted to have addressed included in that list were the following questions who will be doing appraisals valuations cost allo- cations of the various assets properties for pur- poses of doing an sec_1060 allocation this is critical to this acquisition and needs to be coordinated with steven ross’ future income projections amt etc since some leeway may be available re inventory-type property quick write-offs and real_estate slow write-offs also we need a breakdown between land no write- offs and other assets such as goodwill and other intangibles also are there any intangibles that can be written off over years eg trade names goodwill going concern workforce in place covenants not to compete etc also are there any self-constructed assets that can be written off over a short_period eg plans work processes blue print library etc on date mr blau related’s president sent to respective representatives of inter alia fortrend bca and the abrams estate a report concerning related’s due diligence review with respect to bca and its assets that rubin katz had prepared rubin katz due diligence report on behalf of related in that due diligence report rubin katz set forth its find- ings with respect to the amount of the revenues that it projected related would generate from each of the assets that related proposed to purchase from bca and the differences between those projections and the projections that cfc advisory had made on behalf of bca and that were set forth in the bca offering memorandum on date mr blau provided to mr kramer additional information regarding the rubin katz due diligence report in anticipation that the respective negotiations regarding the purchase of bca’s stock from the abrams estate and the purchase of certain of bca’s assets from bca would be successful certain actions were taken related not only wanted to purchase through a new entity to be formed purchasing new entity certain assets of bca it also wanted certain members of bca’s management to continue to manage as employees of that new entity the assets purchased conse- quently around date related offered to bca senior manage- ment percent of the equity interests in that new entity provided that bca senior management agreed to be employees of the purchasing new entity and to continue managing as such the day- to-day operations of the assets of bca that that entity was to purchase after negotiations with respect to that offer bca senior management agreed to those terms in order to facilitate that agreement bca senior management except kenneth rice mr rice formed on date lrd group llc lrd group under delaware law bca senior management except mr rice owned all of the interests in lrd group on date petitioner was formed under delaware law to be the purchasing new entity as of date lrd group and related lr development llc related lr owned percent and percent respectively of the interests in petitioner on date castanet inc castanet was incorpo- rated under delaware law around date the incorporator elected alice dill ms dill an employee of fortrend as the sole director of castanet on date ms dill as the sole director of castanet elected herself president secretary and treasurer of that company on date castanet sold and issued to cronulla corp cronulla and signal capital associates l p scalp per- cent and percent respectively of its common_stock on date cronulla sold to scalp its 95-percent common_stock interest in castanet as a result scalp owned all of the stock of castanet on date mr bae an employee of fortrend sent a memorandum to fortrend’s attorneys at manatt with respect to castanet’s purchase of the stock of bca from the abrams estate that memorandum stated in pertinent part 19as of date related and yukon holdings llc owned percent and percent respectively of the interests in related lr mr blau related’s president was a member of yukon holdings llc related lr did not own any interest in lrd group 20during mr furman a 50-percent owner of fortrend owned percent of the general_partnership interests and dollar_figure percent of the total interests in scalp during mr forster a 50-percent owner of fortrend owned percent of the total interests in scalp transactional summary closing sequence as you are aware it is imperative that we provide fred forster the owner of percent of the in- terests in fortrend and percent of the inter- ests in scalp with a copy of the transactional summary closing sequence so that fred and howard teig fortrend’s outside accountant can determine the ownership structure of castanet inc and appropriate solutions to shelter the gains in the subject transaction the sale of cer- tain of bca’s assets on date mr bae sent a fax date fax to don fitzgerald mr fitzgerald an attorney at manatt with respect to fortrend’s intention to contribute certain canadian currency with a high basis and a low value to bca following castanet’s purchase of bca’s stock and bca’s sale of certain of its assets in that fax mr bae stated in pertinent part annexed hereto is a copy of the flow chart illustrat- ing the buying entity structure upon our acquisition of bca disposition of certain assets of bca we are contemplating contributing certain cana- dian currencies which will flow down to casta- net inc please review the enclosed and advise me whether the contemplated sheltering plan is bona_fide also what are the possible tax_liabilities ramifications which may arise from making the contribution after or before the merging of percus- sion llc into castanet inc lastly is manatt phelps comfortable in providing a tax opinion with regard to this proposed post-closing contribution around date mr fitzgerald made certain handwrit- ten notations on the date fax near mr bae’s request for advice with respect to whether the contemplated sheltering plan is bona_fide mr fitzgerald wrote basis only in addition mr fitzgerald wrote the following at the bottom of the date fax discussed with randy bae sequencing of the downstream_merger of castanet into lr bca to precede contribu- tion of the high basis low value assets castanet borrowed dollar_figure million uafc loan from utrecht- american finance co uafc an affiliate of cooperatieve centrale raiffeisen-boerenleenbank b a rabobank castanet intended to use most of that loan to purchase the stock of bca that the abrams estate owned related lr borrowed dollar_figure million from bayerische hypo-und vereinsbank ag hypo bank in order inter alia to finance petitioner’s purchase of certain of bca’s assets that loan was evidenced by a document dated date and entitled credit agreement hypo bank credit agreement on date before executing the hypo bank credit agreement hypo bank received a memorandum from richard o’toole mr o’toole an attorney with paul hastings janofsky walker llp the attor- neys representing related and its affiliates with respect to the purchase of certain of bca’s assets in that memorandum mr o’toole stated in the process of preparing for this acquisition of certain of bca’s assets the purchaser peti- tioner has asked for our advice as to whether for federal_income_tax purposes the form of these transac- tions will be respected - ie whether the sale of stock in the company bca from the abrams estate to castanet on the one hand and the sale of assets from the company bca to the purchaser petitioner on the other hand will be treated as independent transactions and not recharacterized by the internal revenue ser- vice we have advised the purchaser petitioner that we believe the correct_tax treatment of these events is that each sale should be respected as an independent transaction we based our advice on a the form of the transactions b the fact that castanet and its owners and the purchaser petitioner and its owners are unrelated parties c each of the parties to these transactions will report the transactions in a manner consistent with their form d castanet is expected to derive a profit from these transactions and e the purchaser petitioner is not acquiring all of the as- sets held by the company on date castanet related lr petitioner hypo bank near north title insurance co near north rabobank and uafc executed a document entitled escrow agreement escrow agreement bca was not a party to that agreement pursuant to the escrow agreement near north was named escrow agent and rabobank was named subescrow agent in connection with the abrams estate’s sale of its bca stock to castanet and bca’s sale of certain of its assets to petitioner the escrow agreement provided in pertinent part recitals c it is contemplated under the stock purchase agreement the agreement for the purchase of bca’s stock that castanet will pay or cause to be paid dollar_figure net of proceeds and adjustments the stock purchase_price to the abrams estate on the date hereof d it is contemplated under the asset purchase agreement the agreement for the purchase of certain of bca’s assets that purchaser petitioner will pay or cause to be paid dollar_figure net of proceeds and ad- justments the asset purchase_price to castanet on the date hereof g hypo bank shall deposit the asset purchase_price into an escrow account held by sub-escrow agent rabobank such amount to be referred to herein as the asset purchase escrow amount h the sub-escrow agent rabobank will hold the asset purchase escrow amount in castanet purchase escrow account i account no the asset purchase escrow account i ufac sic shall deposit the stock purchase_price into an escrow account held by sub-escrow agent rabobank such amount to be referred to herein as the stock purchase escrow amount j the sub-escrow agent rabobank will hold the stock purchase escrow amount in castanet purchase escrow account ii account no the stock purchase escrow account agreement deposits and establishment of the escrow fund 21the escrow agreement required hypo bank on behalf of petitioner to deposit with the escrow agent rabobank the funds representing the price that petitioner agreed as discussed below to pay to purchase certain of bca’s assets that agree- ment required rabobank to credit those funds to castanet’s account no maintained at rabobank for convenience we shall discuss hypo bank’s and or petitioner’s deposit of the funds representing the price that petitioner agreed to pay to purchase certain of bca’s assets as being a deposit of those funds into that account of castanet b pursuant to the credit agreement between hypo bank and related lr dated date hypo bank shall deliver to the sub-escrow agent rabobank the asset purchase escrow amount on the date hereof the sub-escrow agent rabobank shall hold the asset purchase escrow amount and all interest and other a- mounts earned thereon in escrow pursuant to this agreement in the asset purchase escrow account c pursuant to the stock purchase agreement uafc shall deliver or cause to be delivered to the sub-escrow agent rabobank the stock purchase escrow amount on the date hereof the sub-escrow agent rab- obank shall hold the stock purchase amount and all interest and other_amounts earned thereon in escrow pursuant to this agreement in the stock pur- chase escrow account payments from the stock purchase escrow fund sub-escrow agent rabobank shall pay to a the abrams estate an amount equal to dollar_figure by wire transfer and b to escrow agent near north an amount equal to dollar_figure by wire transfer payments from the asset purchase escrow fund a if and only if i the sub-escrow agent rab- obank has received the release notice and ii the sub-escrow agent rabobank has previously made the wire transfers described in the first sentence of sec- tion above then sub-escrow agent rabobank shall pay a to uafc on behalf of and for the account of castanet that portion of the asset purchase escrow amount equal to the amount owed to uafc by castanet and b all other_amounts in the asset purchase escrow account if any to castanet or to such other person as directed by castanet under the escrow agreement petitioner was required to pay the funds representing the price that petitioner was to pay to purchase bca’s assets into an escrow account of castanet at rabobank that castanet controlled petitioner was not re- quired to pay those funds into an account that bca controlled and those funds were required to be used to repay castanet’s debt to uafcdollar_figure bca had no right under the escrow agreement to receive and or to control those funds in late date the respective negotiations regarding the purchase of bca’s stock and the purchase of bca’s assets as well as the actions taken in anticipation of the success of those negotiations were successfully completed on date castanet and the abrams estate executed a document entitled stock purchase agreement spa under which the abrams estate agreed to sell and castanet agreed to buy all of the stock of bca that the abrams estate owned for dollar_figure the spa provided in pertinent part this stock purchase agreement this agreement dated as of date the closing date is between castanet inc a delaware corporation buyer and the estate of bruce c abrams the seller purchase_price the purchase_price for the shares is dollar_figure payable in cash by wire transfer as designated by seller 22uafc lent castanet dollar_figure million which was more than the price that petitioner was to pay for certain of bca’s assets nonetheless for convenience we shall sometimes state that the funds representing that price were used to repay the uafc loan or the debt to uafc purchase_price adjustments a an estimate of the income_tax benefit available to seller the estimated_tax benefit for the period from date through date the period based upon the taxable_income or taxable losses of the lr entities excluding the ex- cluded assets for the period has been computed by the seller and agreed upon by the buyer and such estimated_tax benefit is dollar_figure the estimated_tax benefit an estimate of the replacement tax due by seller for the lr entities for the period beginning date through and including the closing date has been computed by seller and agreed upon by the buy- er and such replacement tax is dollar_figure the estimated replacement tax the seller shall deposit the sum of the amounts of the estimated_tax benefit and the esti- mated replacement tax dollar_figure into escrow pursuant to the escrow agreement the tax escrow deposit b to the extent the tax returns prepared by seller in accordance with sec_5 the final tax returns show i the amount of income_tax benefit available to seller based upon the actual tax losses of the lr entities excluding the excluded assets for the period from date through the closing date the short_period which is greater than the esti- mated tax_benefit the seller shall pay buyer an amount equal to the difference between the amount of income_tax benefit available to seller based upon the actual tax losses of the lr entities excluding the excluded assets as determined from the final tax returns for the short_period and the estimated_tax benefit and the parties shall instruct the escrow agent to pay the full amount of the estimated_tax benefit including any in- terest or other earnings earned on the estimated_tax benefit deposited by seller pursuant to the escrow agreement to buyer ii the amount of income_tax benefit available to seller based upon the actual tax losses of the lr entities excluding the excluded as- sets for short_period which is less than the estimated_tax benefit the parties shall instruct the escrow agent to pay to seller a portion of the estimated_tax benefit equal to the difference between the amount of such income_tax benefit available to seller based upon the actual tax losses of the lr entities excluding the excluded assets as determined from the final tax returns for the short_period and the estimated_tax benefit and instruct the escrow agent to pay the re- mainder of the estimated_tax benefit if any to buyer iii income_tax due by seller based upon the actual taxable_income of the lr entities excluding the ex- cluded assets for the short_period the parties shall instruct the escrow agent to pay the full amount of the estimated_tax benefit including any interest or other earnings earned on the estimated_tax benefit deposited by seller pursuant to the escrow agreement to seller and the buyer shall pay to the seller an amount equal to the income_tax due by seller on the actual taxable_income of the lr entities excluding the excluded as- sets for the short_period as determined from the final tax returns representations and warranties of seller seller represents and warrants to buyer as fol- lows dollar_figure taxes a for the purposes of this agreement tax or taxes refers to any and all federal state local and foreign taxes assessments and other govern- mental charges duties impositions and liabilities relating to taxes including but not limited to taxes based upon or measured by gross_receipts income pro- fits sales use and occupation and value added ad valorem transfer franchise withholding payroll re- capture employment excise and property taxes togeth- er with all interest penalties and additions imposed with respect to such amounts and any obligations under any agreements or arrangements with any other person with respect to such amounts and including any liabil- ity for taxes of a predecessor entity b each of the lr entities have timely filed taking into account any extensions all federal state local and foreign returns estimates informa- tion statements and reports tax returns relating to taxes required to be filed by the lr entities all such tax returns are true and correct in all material respects with respect to all taxes imposed on the lr entities or any of the subsidiaries or for which the lr entities or any of the subsidiaries is or could be lia- ble whether to taxing authorities or to other persons or entities as for example under tax sharing or tax allocation agreements with respect to all taxable periods or portions of periods ending on or before the closing date all applicable laws and agreements have been fully complied with and all material taxes re- quired to be paid_by the lr entities or any of the sub- sidiaries to taxing authorities or others on or before the date hereof have been paid all taxes required to be paid as of the closing date will be paid tax indemnification a subject_to the terms and conditions hereof in the event of a sale event which results in a seller loss the seller shall give to the buyer written notice of such loss in accordance with this agreement and the buyer shall be obligated to make a payment to seller as provided in this agreement an indemnity payment buyer’s obligations under sec_4 and shall survive the closing until all applicable statutes of limitation with respect to all tax returns have elapsed b if the buyer shall be obligated to make a payment to seller hereunder the buyer shall satisfy such obligation by making a payment to the seller in an amount equal to the seller loss plus to the extent not previously paid the costs and expenses to be borne by buyer pursuant to sec_4 b c any indemnity payment required to be made in accordance with the terms hereof shall be made no later than days following the receipt by buyer of a written demand therefor describing in reasonable de- tail i the sale event and ii the amount of the seller loss which demand shall be made no later than days before the due_date for payment by the seller of the seller loss provided however with respect to any seller loss that is being contested pursuant to this agreement no indemnity payment shall be due until days after a final_determination with respect to such contest tax contests a notice in the event any taxing author- ity i delivers to seller any written notices notifi- cations audit letters letters of inquiry or any other written communication that reasonably may result in a seller loss or ii proposes an adjustment to the tax_liability of the seller or any of the lr entities which adjustment if sustained could result in an ob- ligation on the part of the buyer to indemnify the seller for a seller loss the recipient of such notice whether it be the buyer or the seller shall promptly upon receipt of notice of such audit or inquiry notify the seller if the buyer is the recipient or the buy- er if the seller is the recipient in writing of such proposed_adjustment and of any_action taken or proposed to be taken by any taxing authority with re- spect thereto and the seller for at least thirty days after receiving such notice from any taxing au- thority shall forbear if such forbearance is permit- ted by law from the payment of any taxes including interest penalties and additions to taxes asserted to be payable as a result of such proposed_adjustment the recipient shall include with such notification a true correct and complete copy of any written commu- nication with any taxing authority and an accurate and complete summary of any oral communication with such taxing authority b administrative and judicial proceedings unless otherwise instructed by the buyer the seller agrees to diligently contest any proceeding relating to taxes with any taxing authority relating to any sale event and the seller shall keep the buyer promptly and fully informed of the progress of such contest and shall if and to the extent requested permit buyer to attend any and all conferences with the contesting au- thority and consider in good_faith any and all advice rendered by the buyer with respect to the conduct of such contest on written request of the buyer made within thirty days of the receipt of notice of a proposed_adjustment the buyer shall have the opportu- nity to be present at and participate in any adminis- trative or judicial proceedings to the extent permit- ted by law relating to taxes with any taxing authority relating to any sale event but only if i the seller shall have been provided with a written request by the buyer for the seller to jointly contest the adjustment in accordance with this agreement ii the proposed_adjustment is in excess of dollar_figure and iii the buyer agrees to bear all of its costs and disbursements as- sociated with such contest in connection with any contest relating to any sale event the buyer agrees to pay on demand on an after-tax basis all reasonable out- of-pocket costs and expenses including without limi- tation reasonable attorney fees and costs which the seller may incur in connection with contesting such claim the buyer shall determine the nature of all ac- tion to be taken to contest such proposed_adjustment buyer shall be afforded the opportunity to re- view and comment on in advance all material submissions relating to any potential seller loss in the event that seller does not adhere to buyer’s directions in any material respect with respect to the conduct of contesting such claim buyer shall not be obligated to make any indemnity payment c settlement if in the course of con- testing any claim referred to in this agreement any taxing authority shall advise the seller or the buyer that it is willing to agree to a settlement of such claim such party shall notify the other party of such settlement proposal if after receipt of such notice the buyer so requests the seller shall agree to the settlement as proposed by such taxing authority and described to the buyer d payment if the buyer or seller shall have contested any proposed_adjustment as above pro- vided the buyer shall not be required to indemnify the seller pursuant to this agreement with respect to the claim being contested until there occurs a final deter- mination with respect to the liability of the seller for the seller loss if the buyer shall direct the seller to contest a proposed_adjustment that could re- sult in a seller loss by paying the tax claimed in- cluding such other_amounts payable as interest penal- ties or additions to tax and seeking a refund then the buyer shall advance to the seller on an interest- free basis the aggregate amount of such taxes inter- est penalties and additions to tax applicable to such proposed_adjustment and shall indemnify the seller in accordance with this agreement from any adverse conse- quences of such advance and the seller shall not be obligated to take any further action pursuant to this agreement unless buyer shall make such advance miscellaneous tax matters a adjustment to purchase_price the amount of any indemnity payment under this agreement shall be treated by the seller and buyer as an adjust- ment to the purchase_price b assumption of indemnity obligation if buyer sells all or any substantial portion of the as- sets of the lr entities as a condition to such sale the purchaser s of such assets or an affiliate thereof the subsequent buyer shall be required to assume the indemnity obligations and the liability for taxes provided for in sec_4 subject_to sec_4 of this agreement and in sec_5 of this agree- ment and shall be required to meet the following li- quidity and other requirements i provide a dollar_figure mil- lion letter_of_credit in form and substance reasonably acceptable to seller which shall allow the seller to draw down upon the letter_of_credit during the reserve period in the event that an indemnity payment is due in accordance with the agreement and has not been made in the event of a sale whereby the subsequent buyer assumes the buyer’s indemnity obligations under the agreement buyer shall no longer be liable for such indemnity obligations and the person assuming such in- demnity obligations shall be entitled to all provisions of sec_4 and c consistent tax reporting position seller and buyer shall reflect the sale of the shares as a sale of stock or other ownership interests consis- tent with the terms of this agreement for all tax and other filing and reporting purposes without any disclo- sure pursuant to sec_6662 or sec_6111 of the code liability for taxes a except for taxes that have been provided for as accrued in the computation of net working capi- tal and except as set forth in sec_4 seller shall be responsible for all taxes imposed on the lr entities the seller taxes for all taxable periods or portions of taxable periods ending as of one day prior to the closing date the pre-closing period buyer shall be responsible for all taxes imposed on the lr entities the buyer taxes for all taxable periods or portions of taxable periods beginning on the closing date the post-closing period b seller shall cause its accountants american express tax and business services inc or such other accountants selected by seller to prepare the tax returns required to be filed by the lr entities for all pre-closing periods items to be taken into account for the taxable_year beginning on date and ending as of one date prior to the closing date the pre-closing short_period shall be deter- mined using the closing-the-books method as described in sec_1362 of the code and the regulations thereunder and the buyer and seller agree to make an election if necessary under sec_1362 of the code c consistent with the closing-the-books method under sec_1362 of the code seller shall be responsible for all seller taxes attributable to the pre-closing short_period except to the extent such taxes have been provided for as accrued in the computation of net working_capital and except as pro- vided in sec_4 except as set forth in sec_4 seller shall indemnify and hold buyer harmless from and against all liability from seller taxes attributable for the pre-closing period to the extent such taxes have not been paid or an accrual therefor has not been included in net working_capital f if buyer or any of the lr entities re- ceives a refund credit or reduction of taxes attribut- able to the pre-closing period buyer shall promptly reimburse the seller for such refund credit or reduc- tion of taxes if seller or any of the lr entities re- ceive a refund or reduction of taxes attributable to the post-closing period the seller shall promptly reimburse the buyer for such refund credit or reduc- tion of taxes g the buyer and lr entities shall cause their accountants to prepare and file all tax returns required to be filed by lr entities for the taxable_year beginning on the closing date the post-closing short_period and all subsequent tax years such tax returns shall be prepared on a basis consistent with the items and positions reflected in the pre-closing period tax returns and in this agreement provided however that to the extent buyer is entitled to make new tax elections adopt methods_of_accounting other than those used by seller or take reporting positions different from those taken by seller it may do so so long as such items and positions could not reasonably be expected to cause any material adverse tax conse- quences to seller with respect to the pre-closing per- iod items to be taken into account in the post-clos- ing short_period tax returns shall be determined using the closing-the-books method as described in sec_1362 of the code and the regulations thereunder and the buyer and seller agree to make an election if necessary under sec_1362 of the code h consistent with the closing-the-books method under sec_1362 of the code buyer shall be responsible for all buyer taxes for all tax- able periods or portions of taxable periods beginning on the closing date the post-closing period ex- emptions allowances deductions and any other items that are calculated on an annual basis including but not limited to depreciation and amortization deduc- tions shall be allocated between the pre-closing short_period and the post-closing short_period in the propor- tion which the number of days in each such period bears to the total number of days in the applicable annual period if as of the closing date any of the lr en- tities is a partner in a partnership which has a tax_year that does not end as of the closing date any item attributable to such partnership’s activities shall be allocated among the pre-closing short_period and the post-closing short_period in a manner consistent with sec_1_1362-3 in addition to any obligation to seller under sec_4 buyer shall indemnify and hold seller harmless from and against all liability from buyer taxes attributable to the post-closing period and for all taxes attributable to the pre-closing period which have been provided for as accrued in computation of net working_capital i any refund of taxes credit or reduction of taxes attributable to the post-closing short_period and all subsequent periods will be for the benefit of buyer definitions for purposes of this agreement the following terms have the meanings specified excluded assets - means all the direct and indirect interest of bca in n lincoln corp lincoln joint_venture dearborn elm llc n b a l llc st benedicts hotel llc n michigan llc vision ahc llc and vision capital llc and each of the foregoing entities respective hold- ings replacement tax - means the illinois personal_property replacement tax due by the company for the pre-closing period sale event - shall mean the sale of all or a substantial portion of the assets of the lr entities by the buyer within six months after the closing that results in any taxing authority assessing or imposing any additional tax against seller either as a direct or indirect result of the sale of such assets seller loss - shall mean the amount if any of taxes owed by seller including without limitation taxes resulting from the receipt of any indemnity payment to any taxing authority in excess of the amount of taxes owed to any taxing authority by the seller with respect to the sale of the shares which amount arises from a sale event 23on date before castanet and the abrams estate executed the spa the board_of directors of bca adopted resolu- tions declaring a dividend payable to the abrams estate consist- ing of the assets that were defined as excluded assets in section of the spa pursuant to the spa the abrams estate sold to castanet all of the stock of bca that the abrams estate owned under sec_5 of the spa castanet expressly agreed to be responsible for inter alia all taxes imposed on bca for taxable years ending after the closing of the spa including any_tax attributable to any sale of certain of bca’s assets under sec_4 b of the spa any purchaser of all or a substantial part of bca’s assets was required to assume inter alia the taxes for which castanet agreed to be responsible under sec_5 of that agreement effective as of the closing on date of the abrams estate’s sale of its bca stock to castanet byron canvasser robert canvasser and andrew hochberg resigned as directors of bca bca senior management mr kirshenbaum and certain other executives of bca resigned their positions with bca and castanet as the sole stockholder of bca elected ms dill as the sole director of bca on date ms dill as the sole director of bca elected herself president secretary and treasurer of that company on date petitioner castanet and bca executed a document entitled asset purchase agreement apa under which bca agreed to sell and petitioner agreed to buy substantially_all 24on date each member of bca senior management except mr rice executed an employment agreement with lr manage- ment co a company percent of the stock of which petitioner owned of bca’s assets the apa provided in pertinent part this asset purchase agreement this agreement dated as of date is between lr development company llc buyer castanet inc a dela- ware corporation the seller and bruce c abrams inc an illinois corporation the company sale and transfer of assets closing assets and assumed_liabilities a subject_to the terms and conditions of this agreement at the closing the seller will or will cause the company to sell transfer convey assign and deliver to buyer all of the right title and interest in and to certain assets described in this sec_1 a that are owned by the seller or the company as applicable as of the closing date including but not limited to the following i the equity interests described on ex- hibit 1-a attached hereto collectively the equity interests ii all proprietary rights of the company iii the rights of seller from and after the closing date under the stock purchase agreement and rights of seller under the escrow agreement established in accordance with sec_1 of the stock purchase agreement b notwithstanding the foregoing the following properties and assets of the company are retained by the company and are expressly excluded from the pur- chase and sale contemplated by this agreement collec- tively the excluded assets iii the entities set forth on exhibit 1-b the excluded entities and iv those items identified or described in sec_1 a above to the extent said items relate solely to the excluded entities c assumed and excluded liabilities as of the closing date buyer will assume and thereafter pay and fully satisfy when due a liabili- ties arising after the closing date under the applica- ble contracts to which the company is a party or by which the company is bound or governmental authoriza- tions held by the company and assumed by buyer pursuant to paragraph a of this sec_1 b normal and customary trade accounts_payable and accruals other than income_tax accruals of the company in each case arising in the ordinary course of business and only to the extent included in the calculation of net working_capital the accounts_payable and c liabilities and obligations of the lr entities all such liabili- ties and obligations to be so assumed by buyer are referred to herein as the assumed obligations as- sumed obligations shall not include x any of the items described in subparagraph c a b or c which relate to the excluded assets or y any taxes of seller or the company of any nature due as a result of the purchase of the shares by seller the sale of the assets to buyer or the sale of the excluded assets by the company purchase_price a the purchase_price the purchase_price for the assets shall be twenty five million six hundred thirteen thousand three hundred sixty nine and no dollars dollar_figure payable in cash payable sic pursuant to the terms and provisions of the escrow agreement between buyer seller and escrow agent b exhibit of this agreement sets forth the allocation of i the purchase_price plus the ii al- sec_1 a of the apa provided that petitioner was to pay dollar_figure for certain of bca’s assets recital d of the escrow agreement provided that petitioner was to pay dollar_figure net of proceeds and adjustments for certain of bca’s assets the record does not establish the amount of the proceeds and adjustments that was to reduce that dollar_figure locable liabilities being assumed directly or indi- rectly by buyer the seller and buyer agree to make all appropriate tax filings on a basis consistent with the agreed allocation and not to take a position on any return or in any proceeding that is inconsistent with the terms of the agreed allocation closing the closing of the purchase and sale of the assets the closing will take place at the offices of katten muchin zavis west monroe street suite chicago illinois pincite a m local time on the closing date definitions for purposes of this agreement the following terms have the meanings specified closing date -- the date and time as of which the closing actually takes place assignments successors and no third- party rights nothing expressed or referred to in this agreement will be construed to give any person other than the parties to this agreement any legal or equitable right remedy or claim under or with respect to this agreement or any provision of this agreement exhibit 1-a equity interests interest in lr management company interest in lr contracting company interest in quality first contracting company interest in lr builders inc interest in lake shore llc interest in lr tower llc interest in lr fort sheridan llc interest in lr arcade llc interest in plaines town center llc interest in limits llc limited_partnership_interest in winners limited_partnership interest in ridge partners llc exhibit 1-b excluded assets interest in diversey and sheffield l l c interest in walton associates l l c pursuant to the apa bca sold to petitioner the following assets some of which were subject_to certain liabilities assets cash net current_assets prepaid commissions other assets furniture and fixtures leases equity interests park tower llc arcade llc lake shore llc limits llc plaines town center llc lr fort sheridan llc lawrence partners lp n kenmore lp amber manor lp estes partners lp humboldt ridge lp jackson park lp madison park place lp madison renaissance llc magnolia partners lp new southtown lp ridge partners lp sheridan park partners lp fair_market_value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number union square lp winthrop partners lp winners lp quality first inc lr contracting co lr management co total assets less liabilities total assets net of liabilities big_number big_number big_number big_number the assets that bca sold to petitioner and that petitioner purchased from bca under the apa constituted over percent of the total value and substantially_all of bca’s assets the amount that petitioner paid for the assets that it purchased from bca was equal to their total fair_market_value on date castanet related and petitioner executed a document entitled assumption_agreement assumption agree- ment the assumption_agreement provided in pertinent part this assumption_agreement this agreement is made as of date by and among castanet inc a delaware corporation cni the related companies l p a delaware limited_partnership related and lr development company llc petitioner an illinois limited_liability_company ldc cni related and ldc are collectively referred to herein as the par- ties witnesseth whereas cni is a party to that certain stock purchase agreement the stock purchase agreement dated date by and between cni and the estate of bruce c abrams the estate whereas cni ldc and the company bca have entered into that certain asset purchase agreement the asset purchase agreement dated date now therefore cni and related represent warrant covenant and agree as follows assignment and assumption ldc hereby ac- cepts and assumes all of cni’s obligations under sec- tion sec_1 b and article v of the stock purchase agreement and related hereby accepts and assumes all of cni’s obligations under sec_4 and of the stock purchase agreement including without limitation the obligations required of a subsequent buyer as defined in the stock purchase agreement pur- suant to sec_4 b i - iv of the stock purchase agreement said obligations are collectively referred to herein as the obligations this assumption is effective as of the date hereof and a copy of this agreement has been delivered to the estate no reliance except for any assignees permitted by sec_4 of this agreement and except for the estate who is hereby made a third party benefi- ciary to this agreement a no third party is enti- tled to rely on any of the agreements of the parties contained in this agreement and b the parties assume no liability to any third party because of any reliance on the agreements of the parties contained in this agreement under sec_2 of the assumption_agreement petitioner expressly assumed all of castanet’s obligations under inter alia sec_5 of the spa on date castanet related and petitioner executed a document entitled assignment of stock purchase agreement article v of the stock purchase agreement to which sec_2 of the assumption_agreement referred is sec_5 of the spa which the abrams estate accepted and to which ms abrams agreed on behalf of the abrams estate on date that agreement provided in pertinent part assignment of representations warranties and covenants a castanet by these presents hereby i assigns to petitioner and its successors and assigns all of castanet’s rights after the closing date under the stock purchase agreement includ- ing without limitation all rights with respect to the representations and warranties contained in sec_2 of the stock purchase agreement and the rights to in- demnification contained in sec_4 of the stock pur- chase agreement but expressly excluding the rights assigned to related under subparagraph a ii below and ii assigns to related and its successors and as- signs all of castanet’s rights after the clos- ing date under sec_1 and of the stock purchase agreement in each case except to the extent any rights under such sec_2 or relate to excluded assets under the asset purchase agreement or the business related thereto but in any event includ- ing excluded liabilities relating thereto b notwithstanding the foregoing if and to the extent castanet otherwise or the company bca directly suffers an indemnifiable loss under sec_4 of the stock purchase agreement then castanet shall be entitled to recover directly against the abrams estate with respect thereto pursuant to the terms of the stock purchase agreement no reliance except for any assignees per- mitted by section of this agreement and except for the abrams estate who is hereby made a third party beneficiary to this assignment a no third party is entitled to rely on any of the agreements of the par- ties contained in this agreement and b the parties assume no liability to any third party because of any reliance on the agreements of the parties contained in this agreement pursuant to sec_1 of the spa and sec_2 of the escrow agreement castanet paid the dollar_figure purchase_price for all of the abrams estate’s bca stock from a certain account that castanet maintained at rabobank castanet’s account no at rabobank into a certain escrow account established at rabo- bank for the purpose of holding the funds representing that purchase_price pursuant to sec_1 a of the apa and sec_2 of the escrow agreement on date hypo bank28 deposited on behalf of petitioner the funds representing the purchase_price for certain of bca’s assets asset purchase_price into a certain escrow account maintained at rabobank on behalf of castanet castanet’s escrow account no at rabobank however in contravention of the escrow agreement on the same date ms dill acting as the sole officer of castanet directed rabobank to transfer the funds representing the asset purchase_price from that escrow account to a certain account that bca maintained at rabobank bca’s account no at rabobank rabobank complied with castanet’s direction on date also on date ms dill acting as the sole officer of bca directed 27before castanet’s payment of the dollar_figure purchase_price from castanet’s account no at rabobank uafc had deposited the dollar_figure million that uafc had lent to castanet into that account 28hypo bank is the bank that made the loan to related lr to fund petitioner’s purchase of certain of bca’s assets rabobank to transfer the funds representing the asset purchase_price from bca’s account no at rabobank to castanet’s account no at rabobank rabobank complied with bca’s direction on that date on date ms dill acting as the sole officer of castanet requested that rabobank use any funds in castanet’s account no at rabobank to repay casta- net’s debt to uafc rabobank complied with castanet’s direction on date and used the funds in castanet’s account no at rabobank including the funds representing the asset purchase_price to repay that debtdollar_figure in order to facilitate the contribution of the canadian currency to bca that was the subject of the date fax that mr bae of fortrend sent to mr fitzgerald one of fortrend’s attorneys at manatt castanet merged with and into bca around date thereafter scalp owned percent of the stock of bca around date scalp made a capital_contribution to bca of dollar_figure canadian in which scalp claimed a tax basis of dollar_figure u s we shall refer to the dollar_figure canadian that scalp contributed to bca as the canadian currency on date mr fitzgerald sent a memorandum to certain other attorneys at manatt in that memorandum mr 29as required by sec_5 of the escrow agreement rabobank had received the release notice and made the transfers described in the first sentence of sec_4 of that agreement fitzgerald stated in pertinent part subsequent to the stock purchase and the asset sale the fortrend entity that purchased the stock of bca merged downstream this left bca as the surviving corporation wholly owned by signal capital associates l p scalp scalp then trans- ferred to bca canadian currency in the amount of dollar_figure canadian but with a tax basis in scalp’s hands stated to be dollar_figure we have been asked to render three tax opinions first fortrend has asked us to provide an opinion as to the dollar amount of pre-contribution tax basis that scalp had in the canadian currency we have no knowl- edge of this basis scalp will have to represent to us this basis figure fortrend entities have made such representations to us in other transactions second fortrend has asked us to provide an opinion that the transfer of the canadian currency from scalp to bca qualified under sec_351 this is the same type of opinion we have rendered in other fortrend transactions third fortrend has asked us to provide an opinion that bca took a carryover_basis in the canadian currency and the dollar amount of the basis bca had in the canadian currency appli- cation of the sec_362 carryover_basis rules is a consequence of qualification under sec_351 we would just use the basis dollar amount represented to us by scalp our opinions would be addressed solely to scalp and bca which are now both fortrend entities this is an inside fortrend opinion drafts of the tax opinion letter and the represen- tations letter are enclosed i am sending copies to fortrend for their simultaneous review pursuant to policy decisions our firm has reached concerning fortrend tax opinions and my review of the documents i recommend approval of the enclosures on date mr fitzgerald sent a letter mr fitzgerald’s date letter to ms dill the sole officer and the sole director of bca and an employee of fortrend and attached to that letter a draft tax opinion letter and a draft representations letter supporting the opinions for the lr development contribution transaction the contribution of the canadian currency to bca around date bca converted the canadian currency into u s dollars on date bca and scalp sent a joint letter date representation letter to manatt in that letter bca and scalp made certain representations to manatt on which manatt relied in rendering its opinion regarding certain tax issues involved in scalp’s contribution to bca of the cana- dian currency in the date representation letter bca and scalp stated in pertinent part signal capital associates l p parent and bruce c abrams inc subsidiary have requested your opinion regarding certain federal_income_tax consequences of a transaction the contribution whereby parent transferred certain canadian currency in the denomination of dollar_figure canadian to subsidiary parent was the sole shareholder of subsid- iary both before and after the contribution accord- ingly parent joins in the representations and state- ments in this letter parent and subsidiary understand that the conclusions in your opinion letter are depend- ent in part on the accuracy of this representations letter and that your opinion could be adversely affect- ed if this representations letter is not true correct and complete 30the record does not contain the draft tax opinion letter or the draft representations letter to which mr fitzgerald referred in mr fitzgerald’s date letter parent and subsidiary have asked you to address solely the federal_income_tax consequences of the contribution that are specifically set forth in your draft tax opinion letter referred to above parent and subsidiary are aware that the contribution may involve many other tax issues and consequences under the internal_revenue_code_of_1986 as amended the code and other tax statutes however parent and subsidiary have not asked you to consider or render an opinion regarding such other tax issues for purposes of your tax opinion parent and sub- sidiary represent to you after due investigation as follows all factual statements in your draft tax opinion letter concerning the contribution are true correct and complete on date parent and subsidiary took all proper action to transfer from parent to sub- sidiary beneficial_ownership of canadian currency with a denomination of dollar_figure canadian and a tax basis of dollar_figure u s parent’s tax basis for the cana- dian currency that parent transferred to subsidiary was dollar_figure in the aggregate immediately before the contribution both parent and subsidiary had substantial non-tax business reasons for engaging in the contribu- tion both parent and subsidiary entered into the contribution with a view toward making an economic profit apart from tax consequences parent and subsidiary have treated and will treat the contribution in a manner that is consistent with its form at the time of the contribution and thereaf- ter parent owned of the issued and outstanding shares of subsidiary due to its ownership of all of the subsidiary stock issuance of more subsidiary shares to parent in connection with the contribution would have been meaningless for this reason subsid- iary did not issue shares to parent as a result of the contribution 31see supra note no stock_or_securities were or will be issued by subsidiary for services rendered to or for the benefit of subsidiary in connection with the contribu- tion no stock_or_securities were or will be issued by subsidiary for indebtedness of subsidiary that is not evidenced by a security or for interest on indebtedness of subsidiary which accrued on or after the beginning of the holding_period of parent for the debt parent neither accumulated receivables nor made any extraordinary payment of payables in anticipa- tion of the contribution subsidiary has reported and will report items which but for the contribution would have resulted in income_or_deduction to parent in a period subsequent to the contribution and such items have and will constitute income or deductions to sub- sidiary when received or paid_by subsidiary the contribution was not the result of solic- itation by a promoter broker or investment house parent did not retain any beneficial owner- ship in the canadian currency it transferred to subsid- iary subsidiary did not take the canadian currency subject_to any debt and did not assume any debt of parent in connection with the contribution there was no indebtedness between subsidiary and parent and there was no indebtedness created in favor of parent as a result of the contribution the contribution occurred under a plan agreed upon before the contribution in which the rights of the parties were defined there was no plan or intention on the part of subsidiary to redeem or otherwise reacquire any subsid- iary stock held by parent taking into account any issuance of addi- tional shares of subsidiary stock any issuance of stock for services the exercise of any subsidiary stock_rights warrants or subscriptions any public offering of subsidiary stock and the sale exchange transfer by gift or other_disposition of any of the stock of subsidiary held by parent parent was in control of subsidiary within the meaning of sec_368 of the code at the time of the contribution at the time of the contribution parent was not under a binding obligation and had no plan or intention to dispose_of any portion of its stock in subsidiary following the contribution subsidiary and parent each paid their own expenses_incurred in connection with the contribution at the time of the contribution subsidiary was not an investment_company within the meaning of sec_351 of the code you may rely on the accuracy of the represen- tations herein for purposes of your tax opinion letter without further inquiry or independent investigation parent and subsidiary hereby consent to your reference to this representations letter in your tax opinion letter the undersigned have undertaken such investi- gation as the undersigned deemed necessary to ensure the accuracy of the foregoing representations on date manatt sent a tax opinion letter manatt’s date tax opinion letter to bca and scalp in that tax opinion letter manatt stated in pertinent part in accordance with your request we provide the following analysis and opinions relating to certain federal_income_tax consequences of the transaction the contribution whereby signal capital associates l p parent contributed certain canadian currency to bruce c abrams inc subsid- iary at the time of the contribution parent owned all of the issued and outstanding shares of subsidiary subsidiary did not issue any shares of its stock to parent as a result of the contribution because accord- ing to parent issuance of such shares in exchange for the canadian currency would have been meaningless due to the existing ownership by parent of of subsid- iary we have also relied for purposes of this letter on facts set forth in a representations letter from parent and subsidiary to us of even date herewith among the representations in that letter are representations that for federal_income_tax purposes parent’s tax basis for the canadian currency that parent contributed to subsidiary was dollar_figure immediately before the contribution we have assumed without independent investigation the accuracy and completeness of all such representations if such representations at any time are not true correct and complete our opinions could be adversely affected any change or inaccuracy in the facts set forth in the documents specified above or in the above-refer- enced representations letter could adversely affect our opinions in the case of transactions such as the contribu- tion many federal state and local income and other tax consequences arise we have been asked only to address the issues specifically set forth below no opinion is expressed regarding any other issues subject_to the foregoing it is our opinion that more_likely_than_not a the contribution satisfied the requirements of sec_351 of the internal_revenue_code b the tax basis for the canadian currency transferred from parent to subsidiary in the contribu- tion was a carryover tax basis in accordance with sec_362 of the internal_revenue_code 32manatt’s date tax opinion letter listed various documents on which manatt relied in rendering its opinions we have not quoted the entire opinion letter or described all of the documents on which manatt relied because they are not material to our resolution of the issues in this case c based on the representations made to us in the above-referenced representations letter from parent and subsidiary the carryover tax basis for subsidiary was dollar_figure for the canadian currency contributed to subsidiary on date bca dissolved on the same date bca filed with the secretary of state of the state of illinois articles of dissolution which stephen galler and thomas weeks had signed on behalf of bca on date those articles stated that bca’s stockholders had authorized the dissolution of bca on date on or before date bca filed form_1120s u s income_tax return for an s_corporation for the taxable_year that began date and ended date bca return bca indicated in the bca return that that return was its final s_corporation return bca included with the bca return schedule l balance sheets per books schedule l in that schedule bca reported total assets of dollar_figure as of date the end of the short taxable_year for which that return was filed bca also included with the bca return a document that stated in pertinent part this is to provide notification under reg b that bruce c abrams inc terminated its s status effective as of date due to a transfer of stock to a corporation thereby terminating its s status under sec_1361 on date bca timely filed form_1120 u s_corporation income_tax return form_1120 for the taxable_year that began date and ended date bca return in the bca return bca reported total income of dollar_figure that included a gain of dollar_figure from the sale of certain assets that bca sold to petitioner pursuant to the apa in the bca return bca claimed total deductions of dollar_figure that included a deduction for a claimed loss of dollar_figure canadian currency loss for sec_988 loss on foreign_currency ie the canadian currency that scalp con- tributed to bca that claimed loss deduction was calculated as the difference between bca’s claimed dollar_figure carryover_basis under sec_362 in the canadian currency and the claimed dollar_figure fair_market_value of that currency at the time bca converted it into u s dollars in the bca return bca reported a net_operating_loss of dollar_figure and total_tax of zero bca included with the bca return schedule l in that schedule bca reported total assets of dollar_figure as of date the end of the short taxable_year for which that return was filed on date bca filed form_1120 for its taxable_year bca return in that return bca stated that its address was in alexandria virginia last_known_address in the bca return bca indicated that that return would be its final return in the bca return bca reported total income of dollar_figure claimed total deductions of dollar_figure and carried forward dollar_figure of the dollar_figure net_operating_loss that it had claimed in the bca return in the bca return bca reported taxable_income of zero and total_tax of zero bca included with the bca return schedule l in that schedule bca reported total assets of zero as of the end of its taxable_year around date petitioner filed with respondent form_1065 u s return of partnership income for its taxable_year that began date and ended date petitioner included with that form schedule l in that schedule petitioner reported total assets of dollar_figure as of date the end of its short taxable_year on date respondent issued to the abrams estate a notice_of_deficiency abrams estate notice with respect to its taxable_year ended date in that notice respondent determined inter alia that the abrams estate had failed to substantiate the basis that it had claimed in the stock of bca that it sold to castanet under the spa and had additional ordinary_income from bca respondent did not determine in the abrams estate notice to disregard the abrams estate’s sale of its bca stock to castanet and to treat bca’s sale of certain of its assets as having occurred while the abrams estate owned the stock of bca as a result of the determinations in the abrams estate notice respondent determined a deficiency of dollar_figure in the abrams estate’s tax the abrams estate timely filed a petition with the court in which it disputed the deficiency that respondent determined in the abrams estate notice on date the court entered a stipulated decision in that case that there was no deficiency in tax due from the abrams estate for its taxable_year ended date on date respondent issued to bca at its last_known_address a notice_of_deficiency for its taxable_year ended date bca notice in that notice respondent determined a deficiency of dollar_figure in bca’s tax for that year virtually all of that deficiency resulted from respondent’s determination to disallow the canadian currency loss of dollar_figure that bca claimed in the bca return respon- dent disallowed that loss because you bca have failed to establish the basis in the assets or that a loss was otherwise sustained during taxable_year in the amount claimed in the bca notice respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure bca did not file a petition with the court with respect to the bca notice on date respondent assessed the de- ficiency and the accuracy-related_penalty totaling dollar_figure that respondent had determined in the bca notice as well as interest thereon as provided by law through that date we shall refer to those assessed amounts for bca’s short taxable_year ended date as well as all interest thereon as provided by law after date as bca’s tax_liability as of the time of the trial in this case bca had not paid any of bca’s tax_liability on date respondent opened a collection case and on date respondent assigned a revenue_officer first revenue_officer to conduct collection activities with respect to bca’s tax_liability on date the first revenue_officer reviewed respondent’s integrated data retrieval system database with respect to bca on date the first revenue_officer went to bca’s last_known_address on date the first revenue_officer used certain database systems in order to perform certain re- search with respect to bca on the same date the first revenue_officer requested authorization to file a notice_of_federal_tax_lien notice of tax_lien with respect to bca’s tax_liability on date respondent recorded a notice of tax_lien with respect to bca’s tax_liability with the virginia state corpora- tion commission on date the first revenue_officer reviewed certain data transcripts maintained by the internal_revenue_service and certain state and local_government records relating to bca in order to identify potential sources of income or assets of bca on which respondent might levy the first revenue_officer did not identify any such sources from that review on date respondent sent to bca at its last_known_address letter notice_of_intent_to_levy and notice of the right to a hearing notice_of_levy on date respon- dent received confirmation that delivery of the notice_of_levy had been accepteddollar_figure on date the first revenue_officer requested assistance from another revenue_officer second revenue_officer in chicago the first revenue_officer asked the second revenue_officer to visit certain offices that petitioner was occupying at the time which the second revenue_officer did on date on date the first revenue_officer identified golden gate bank as a potential source on which respondent might levy with respect to bca’s tax_liability on the same date the 33the record does not establish who accepted the notice_of_levy on behalf of bca nor does the record establish whether bca appealed the notice_of_levy to respondent’s appeals_office first revenue_officer mailed to golden gate bank a copy of a notice_of_levy with respect to that liability on date the first revenue_officer terminated the levy action involving golden gate bank because bca did not maintain any accounts at that bank on date the second revenue_officer reviewed certain records maintained by the secretary of state of the state of illinois that review disclosed that bca had dissolved on date respondent closed as noncollectible the collection case with respect to bca’s tax_liability because bca had dissolved at no time did the first revenue_officer or the second revenue_officer interview or issue a summons to larry austin who had signed the bca return as bca’s president on date respondent reopened the collection case with respect to bca’s tax_liability and assigned it to respon- dent’s examination_division for consideration of possible trans- feree liability respondent issued to petitioner a notice of liability in which respondent determined that petitioner is liable as a transferee of bca for bca’s tax_liability opinion respondent bears the burden of establishing that petitioner is liable under sec_6901 for bca’s tax_liability as a trans- feree of property of bca bca’s transferee dollar_figure see sec_6902 see also rule d sec_6901 provides in pertinent part sec_6901 transferred assets a method of collection --the amounts of the fol- lowing liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes -- a transferees --the liability at law or in equity of a transferee of property-- i of a taxpayer in the case of a tax imposed by subtitle a relating to income taxes h definition of transferee --as used in this section the term transferee includes distributee sec_6901 does not create or define a substantive liabil- ity it merely provides a procedure by which the government may collect from a transferee of property unpaid taxes owed by the transferor of the property see commissioner v stern u s 34petitioner bears the burden of establishing that bca is not liable for bca’s tax_liability see rule a d petitioner alleged in the petition that respondent erred in determining that bca is liable for bca’s tax_liability peti- tioner presented no evidence at trial and advances no argument on brief that bca is not liable for bca’s tax_liability we con- clude that petitioner has abandoned the allegation in the peti- tion that respondent erred in determining that bca is liable for bca’s tax_liability 100_tc_180 the existence and the extent of a transferee’s liability are determined under applicable state law see commissioner v stern supra pincite hagaman v commissioner supra pincite the parties agree that the applicable state law here is the law of the state of illinois respondent relies on the following grounds in support of respondent’s position that petitioner is liable under sec_6901 as bca’s transferee petitioner is liable as bca’s transferee under the assumption_agreement petitioner is liable as bca’s transferee under ill comp stat ann west illinois fraudulent transfer statute and petitioner is liable as bca’s transferee under what respon- dent labels the trust fund doctrine respondent’s trust fund doctrine dollar_figure 35respondent does not advance any other argument in support of respondent’s position that petitioner is liable under sec_6901 as bca’s transferee in fact respondent expressly abandons two such other arguments on brief respondent states respondent does not seek to recast the bca intermediary transaction as a stock sale by the abrams estate to petitioner as in 553_fsupp2d_716 s d tex because petitioners liability as a transferee can be established by follow- ing the form of the transaction it adopted nor does respondent seek to establish petitioner’s liability as a transferee under the federal debt collection proce- dure act u s c sec_3301 et seq claimed transferee of property of bca under the assumption_agreement respondent argues that petitioner is liable for bca’s tax_liability as bca’s transferee because petitioner assumed that liability under the assumption_agreement in support of that argument respondent asserts pursuant to sec_2 of the assumption_agreement petitioner assumed from castanet all of castanet’s obligations under inter alia sec_5 of the spa ie the stock purchase agreement and pursuant to sec_5 of the spa castanet obligated itself to be responsible for inter alia any_tax attributable to the sale of certain of bca’s assets to petitioner asset sale capital_gains_tax sec_2 of the assumption_agreement provided in pertinent part ldc petitioner hereby accepts and assumes all of cni’s castanet’s obligations under article v of the stock purchase agreement article v of the stock purchase agreement to which sec_2 of the assumption_agreement referred is sec_5 of the spa we have found on the record before us that petitioner expressly assumed in sec_2 of the assumption_agreement all of castanet’s obligations under inter alia sec_5 of the spa sec_5 of the spa provided in pertinent part a except for taxes that have been provided for as accrued in the computation of net working_capital and except as set forth in sec_4 seller shall be responsible for all taxes imposed on the lr entities the seller taxes for all taxable periods or por- tions of taxable periods ending as of one day prior to the closing date the pre-closing period buyer shall be responsible for all taxes imposed on the lr entities the buyer taxes for all taxable periods or portions of taxable periods beginning on the closing date the post-closing period c except as set forth in sec_4 seller shall indemnify and hold buyer harmless from and against all liability from seller taxes attributable for the pre-closing period to the extent such taxes have not been paid or an accrual therefor has not been included in net working_capital f if buyer or any of the lr entities receives a refund credit or reduction of taxes attributable to the pre-closing period buyer shall promptly reimburse the seller for such refund credit or reduction of taxes if seller or any of the lr entities receive a refund or reduction of taxes attributable to the post- closing period the seller shall promptly reimburse the buyer for such refund credit or reduction of taxes g the buyer and lr entities shall cause their accountants to prepare and file all tax returns re- quired to be filed by lr entities for the taxable_year beginning on the closing date the post-closing short_period and all subsequent tax years such tax re- turns shall be prepared on a basis consistent with the items and positions reflected in the pre-closing period tax returns and in this agreement provided however that to the extent buyer is entitled to make new tax elections adopt methods_of_accounting other than those used by seller or take reporting positions different from those taken by seller it may do so so long as such items and positions could not reasonably be ex- pected to cause any material adverse tax consequences to seller with respect to the pre-closing period items to be taken into account in the post-closing short_period tax returns shall be determined using the closing-the-books method as described in sec_1362 of the code and the regulations thereunder and the buyer and seller agree to make an election if necessary under sec_1362 of the code h consistent with the closing-the-books method under sec_1362 of the code buyer shall be responsible for all buyer taxes for all tax- able periods or portions of taxable periods beginning on the closing date the post-closing period ex- emptions allowances deductions and any other items that are calculated on an annual basis including but not limited to depreciation and amortization deduc- tions shall be allocated between the pre-closing short_period and the post-closing short_period in the propor- tion which the number of days in each such period bears to the total number of days in the applicable annual period if as of the closing date any of the lr en- tities is a partner in a partnership which has a tax_year that does not end as of the closing date any item attributable to such partnership’s activities shall be allocated among the pre-closing short_period and the post-closing short_period in a manner consistent with sec_1_1362-3 in addition to any obligation to seller under sec_4 buyer shall indemnify and hold seller harmless from and against all liability from buyer taxes attributable to the post-closing period and for all taxes attributable to the pre-closing period which have been provided for as accrued in computation of net working_capital i any refund of taxes credit or reduction of taxes attributable to the post-closing short_period and all subsequent periods will be for the benefit of buyer we have found on the record before us that castanet as the buyer of bca’s stock expressly agreed in sec_5 of the spa to be responsible for inter alia bca’s tax_liability including any asset sale capital_gains_tax of bca for the short taxable_year of bca that ended date despite the express language of the assumption_agreement and of the spa petitioner argues that castanet did not obligate itself to be responsible for bca’s tax_liability according to petitioner sec_5 of the spa simply means that as between the stock seller and the stock buyer the stock seller is responsible for all taxes incurred prior to the closing by bca and the various entities in which it held an interest and the stock buyer is responsible for all taxes incurred by those entities after the closing by standing in castanet’s shoes with respect to this pro- vision petitioner agreed that it as opposed to the estate or castanet would be responsible for making sure that the entities it owned and controlled as a result of the asset purchase agreement apa would pay their tax_liabilities neither the spa nor the aa assumption_agreement eliminated the separate corpo- rate existence of bca made castanet rather than bca itself liable for bca’s taxes or made petitioner liable for the taxes of an entity it never owned or controlled we reject petitioner’s argument sec_2 of the assump- tion agreement and sec_5 of the spa mean what they say we have found that petitioner expressly assumed in sec_2 of the assumption_agreement all of castanet’s obligations under inter alia sec_5 of the spa we have also found that castanet expressly obligated itself in sec_5 of the spa to be respon- sible for bca’s tax_liability on the record before us we find that petitioner expressly assumed in sec_2 of the assumption_agreement castanet’s express obligation in sec_5 of the spa to be responsible for bca’s tax liabilitydollar_figure 36petitioner also argues that petitioner could not have assumed bca’s tax_liability because sec_1 c of the apa ie the asset purchase agreement specifically excluded the asset sale capital_gains_tax from the liabilities that petitioner agreed to assume from bca and i n the face of contractual language that expressly disclaims liability a court cannot find that there was an implied assumption of liability brack- eted material in original sec_1 c of the apa provided in pertinent part continued petitioner argues that even if we were to find which we have that petitioner assumed castanet’s obligation to be respon- sible for bca’s tax_liability sec_4 of the assumption_agreement precludes respondent from enforcing petitioner’s assumption of that obligation sec_4 of the assumption_agreement provided in pertinent part except for the abrams estate who is hereby made a third party beneficiary to this agreement a no third party is entitled to rely on any of the agree- ments of the parties contained in this agreement and b the parties assume no liability to any third party because of any reliance on the agreements of the par- ties contained in this agreement according to petitioner respondent is a third party with respect to the assumption_agreement sec_4 of the assumption_agreement provided that the parties assume no liabil- ity to any third party except the abrams estate and under illinois law a third party cannot enforce a contract that specif- ically disclaims liability to any third party except the third party specified in the contract continued assumed obligations shall not include any taxes of seller castanet or the company bca of any nature due as a result of the purchase of the shares of bca by seller castanet the sale of the assets to buyer petitioner or the sale of the excluded assets by the company bca we reject petitioner’s argument we have not found and are not implying that under sec_2 of the assumption_agreement petitioner assumed a tax of castanet or a tax of bca we have found that petitioner expressly assumed in sec_2 of the assumption_agreement castanet’s express obligation in sec_5 of the spa to be responsible for bca’s tax_liability respondent agrees with petitioner that under illinois law a third party generally may not enforce a contract that specifi- cally disclaims liability to third parties however respondent argues that sec_4 of the assumption_agreement which disclaims liability to third parties except the abrams estate is void because it violates the terms of the spa and is contrary to public policy with respect to respondent’s argument that sec_4 of the assumption_agreement is void because it violates the terms of the spa respondent asserts that illinois law does not recognize contract provisions that interfere with a prior contract according to respondent castanet was contractually prohibited from selling bca’s assets without securing an unrestricted assump- tion of bca’s tax_liabilities from the asset buyer the spa contains no disclaimer for third parties sec_4 of the assumption_agreement at- tempts to limit petitioner’s liability to run only to the abrams estate which violates the terms of the spa as we understand respondent’s argument the lack of a provision in the spa precluding third-party beneficiaries means that the spa allows third parties to enforce that agreement and sec_4 of the assumption_agreement thus violates the spa there is a strong presumption under illinois law that contracting parties bargain and agree for themselves and only incidentally for third partiesdollar_figure see waterford condo associ- ation v dunbar corp n e 2d ill app ct see also 721_f2d_610 7th cir a third person is a direct rather than an incidental beneficiary ‘only if the contracting parties have manifested in their contract an intention to confer a benefit upon the third party ’ f w hempel co v metal world inc supra pincite quoting altevogt v brinkoetter n e 2d ill in order to overcome the strong presumption under illinois law against third-party contract beneficiaries the implication that the contract applies to third parties must be so strong as to be practically an express declaration choi v chase manhattan mortg co 63_fsupp2d_874 n d ill we conclude that the lack of a provision in the spa preclud- ing third-party beneficiaries standing alone is not so strong as to be practically an express declaration id that the parties to the spa intended that the spa benefit third parties generally and respondent specifically we find the lack of a provision in the spa precluding third-party beneficiaries when considered under the strong presumption of illinois law against 37if the benefit to a third person arising from a contract is incidental the third person may not enforce the contract if the benefit to the third person arising from the contract is direct the third person may enforce the contract see carson pirie scott co v parrett n e ill finding third-party beneficiaries to that agreement to be fully consistent with sec_4 of the assumption_agreement which expressly disclaims liability to third parties except the abrams estate on the record before us we reject respondent’s argument that sec_4 of the assumption_agreement is void because it violates the terms of the spa with respect to respondent’s argument that sec_4 of the assumption_agreement is void because it is contrary to public policy respondent asserts that if we were to enforce sec_4 of the assumption_agreement we would encourage taxpayers to participate in transactions that are contrary to public policy because an asset buyer in an intermediary transaction could insulate a stock seller from the target company’s federal_income_tax liability while simultaneously leaving respondent the principal creditor unprotected respondent does not explain and we decline to speculate how enforcing the express language of sec_4 of the assump- tion agreement in this case could permit petitioner the buyer of certain of bca’s assets to insulate a stock seller the abrams estate from the target company’s bca’s federal_income_tax liability respondent did not attempt to hold the abrams estate liable under sec_6901 for bca’s tax_liability as a transferee of property of bca nor did respondent determine in the abrams estate notice that respondent issued to the abrams estate to disregard that estate’s sale of its bca stock to castanet and to treat bca’s sale of certain of its assets as having occurred while the abrams estate owned the stock of bca if respondent had made those determinations in the abrams estate notice respondent would have determined a deficiency in the abrams estate’s tax attributable to the gain on the sale of those assetsdollar_figure respondent did not do so respondent also does not explain and we also decline to speculate how enforcing the express language of sec_4 of the assumption_agreement in this case could permit petitioner to insulate any other taxpayer involved in the abrams estate’s sale of bca’s stock to castanet or bca’s sale of certain of its assets to petitioner such as castanet or uafc from liability under sec_6901 for bca’s tax liabilitydollar_figure 38bca was an s_corporation throughout the period the abrams estate owned bca’s stock as a result if respondent had treated bca’s sale of certain of its assets as having occurred while that estate owned the stock of bca the gain on any such sale would have flowed through to the abrams estate as bca’s sole stock- holder 39uafc is the financial_institution that made the loan to castanet to fund its purchase of bca stock 40respondent also does not explain how enforcing the express language of sec_4 of the assumption_agreement in this case insulates petitioner in all events from liability under sec_6901 in addition to respondent’s arguments under the assumption_agreement respondent advances in this case other arguments in support of respondent’s position that petitioner is liable under sec_6901 although we find that sec_4 of the assumption continued on the record before us we reject respondent’s argument that sec_4 of the assumption_agreement is void because it is contrary to public policy on the record before us we find that sec_4 of the assumption_agreement prohibits respondent from enforcing as a third-party beneficiary petitioner’s assumption under the assump- tion agreement of castanet’s obligation under the spa to be responsible for bca’s tax_liability based upon our examination of the entire record before us we find that respondent has failed to carry respondent’s burden of establishing that petitioner is liable under sec_6901 as bca’s transferee under the assumption_agreement claimed transferee of property of bca under the illinois fraudulent transfer statute respondent argues that petitioner is liable as bca’s trans- feree under sec_5 of the illinois fraudulent transfer stat- ute that section provides in pertinent part transfer or obligation fraudulent as to cred- itor claim arising before or after transfer sec_5 a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation continued agreement precludes petitioner from liability under sec_6901 under the assumption_agreement that section of that agreement is not relevant to our resolution of whether petitioner is liable under sec_6901 under respondent’s remaining arguments with actual intent to hinder delay or de- fraud any creditor of the debtor or without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor a was engaged or was about to engage in a busi- ness or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or b intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due ill comp stat ann respondent asserts that bca’s sale of certain of its assets to petitioner pursuant to the apa bca asset sale was fraudulent under sec_5 of the illinois fraudulent transfer statute and sec_5 of that statutedollar_figure sec_5 of the illinois fraudulent transfer statute a creditor such as respondent here must prove each of the elements under sec_5 of the illinois fraudulent trans- fer statute by a preponderance of the evidencedollar_figure 528_fsupp2d_834 n d ill bay 41on brief respondent advances respondent’s arguments under sec_5 of the illinois fraudulent transfer statute before advancing respondent’s arguments under sec_5 of that statute we shall consider respondent’s arguments in the order in which respondent makes them on brief 42we shall sometimes refer to a transfer that is fraudulent under sec_5 of the illinois fraudulent transfer statute as a transfer that is fraudulent in law state milling co v martin bankr bankr n d ill dollar_figure respondent argues that the bca asset sale was fraudulent in law because under sec_5 of the illinois fraudulent transfer statute bca did not receive reasonably equivalent value in exchange for the assets that it sold to petitioner and under sec_5 of that statute bca intended to incur or believed or reasonably should have believed that it would incur a debt ie the asset sale capital_gains_tax that it would be unable to pay as it became due we turn first to respondent’s argument that under sec_5 of the illinois fraudulent transfer statute bca did not receive reasonably equivalent value in exchange for the assets that it sold to petitioner the parties stipulated that the asset purchase_price that petitioner paid to purchase certain of bca’s assets was equal to the total fair_market_value of those assets respondent asserts bca did not retain the funds it received in exchange for its assets the proceeds bca received from the sale of the bca assets passed immediately to castanet 43in interpreting the illinois fraudulent transfer statute we may rely on inter alia the interpretation by a u s bank- ruptcy court or other federal court of the fraudulent transfer provisions in the u s bankruptcy code u s c sec because those provisions are analogous to the provisions of the illinois fraudulent transfer statute see 139_f3d_574 7th cir voiland v gillissie bankr bankr n d ill martino v edison worldwide capital in re randy bankr bankr n d ill bca’s sole stockholder and then to rabobank to pay off castanet’s uafc loan thus petitioner’s payment must be disregarded in determining whether bca received reasonably equivalent value the apa between bca and petitioner required petitioner to pay the asset purchase_price in accordance with the terms of the escrow agreementdollar_figure the escrow agreement45 provided in pertinent part recitals d purchaser petitioner will pay or cause to be paid dollar_figure net of proceeds and adjustments the asset purchase_price to castanet on the date hereof sec_1 a of the apa provided the purchase_price the purchase_price for the assets shall be twenty five million six hundred thir- teen thousand three hundred sixty nine and no dollars dollar_figure payable in cash payable sic pursuant to the terms and provisions of the escrow agreement dated date 45castanet petitioner related lr ie the owner of percent of the member interests in petitioner hypo bank ie the bank that made the loan to petitioner to fund its purchase of certain of bca’s assets uafc ie the financial_institution that made the loan to castanet to fund its purchase of bca stock near north and rabobank were parties to the escrow agreement bca was not a party to that agreement castanet petitioner related lr and hypo bank appointed near north as escrow agent under the escrow agreement those entities along with near north appointed rabobank as sub-escrow agent under that agreement since only the actions taken by rabobank are relevant to our resolution of the issues before us for convenience we shall refer to rabobank as the escrow agent in discussing any actions taken by hypo bank on behalf of petitioner for conve- nience we shall state that petitioner took those actions g hypo bank shall deposit the asset purchase_price into an escrow account held by sub-escrow agent rabobank such amount to be referred to herein as the asset purchase escrow amount h the sub-escrow agent rabobank will hold the asset purchase escrow amount in castanet purchase escrow account i account no the asset purchase escrow account agreement deposits and establishment of the escrow fund b pursuant to the credit agreement between hypo bank and related lr dated as of date under which hypo bank lent to related lr dollar_figure dollar_figure of which was to be used to finance peti- tioner’s purchase of certain of bca’s assets hypo bank shall deliver to the sub-escrow agent rabobank the asset purchase escrow amount on the date hereof date payments from the stock purchase escrow fund sub-escrow agent rabobank shall pay to a the abrams estate an amount equal to dollar_figure and b to escrow agent near north an amount equal to dollar_figure payments from the asset purchase escrow fund a if and only if i the sub-escrow agent rabobank has received the release notice and ii the sub-escrow agent rabobank has previously made the wire transfers described in the first sentence of 46see supra note sec_4 above then sub-escrow agent rabobank shall pay a to uafc on behalf of and for the account of castanet that portion of the asset purchase escrow amount equal to the amount owed to uafc by castanet and b all other_amounts in the asset purchase escrow account if any to castanet or to such other person as directed by castanet as made clear by the above-quoted provisions of the escrow agreement that agreement required petitioner to deposit the funds representing the asset purchase_price into castanet’s escrow account no at rabobank over which castanet and not bca had control the escrow agreement further required rabobank the escrow agent to use those funds to repay on behalf of castanet bca’s sole stockholder the loan that uafc had made to castanet to finance castanet’s purchase of bca’s stock from the abrams estatedollar_figure the escrow agreement required rabobank the escrow agent to pay the portion of the funds representing the asset purchase_price if any remaining thereafter pursuant to the instructions of castanet the escrow agreement did not place under the control or the direction of bca the funds representing the asset purchase_price that petitioner was required by the apa and that escrow agreement to deposit into castanet’s escrow account no at rabobank instead that escrow agreement 47as required by sec_5 of the escrow agreement rabobank received the release notice and made the trans- fers described in the first sentence of sec_4 of that agree- ment 48see supra note placed those funds under the control and the direction of casta- net bca’s sole stockholder petitioner complied with the apa and the escrow agreement and on date deposited the funds representing the asset purchase_price into castanet’s escrow account no at rabobank however in contravention of the escrow agreement on the same date ms dill acting as the sole officer of castanet directed rabobank to transfer the funds representing that pur- chase price from that escrow account to bca’s account no at rabobank rabobank complied with castanet’s direction on date also on date ms dill acting as the sole officer of bca directed rabobank to transfer the funds repre- senting the asset purchase_price from bca’s account no at rabobank to castanet’s account no at rabobank rabobank complied with bca’s direction on that date on date ms dill acting as the sole officer of castanet requested that rabobank use any funds in castanet’s account no at rabobank to repay castanet’s debt to uafc rabobank complied with casta- net’s direction on date and used the funds in casta- net’s account no at rabobank including the funds repre- senting the asset purchase_price to repay that debt we have found on the record before us that petitioner was required to pay the funds representing the asset purchase_price into an escrow account of castanet at rabobank which castanet controlled that petitioner was not required to pay those funds into an account that bca controlled that bca had no right under the apa the escrow agreement or any other agreement to receive and or to control those funds and that those funds were required to be used to repay castanet’s debt to uafc on the record before us we find that under sec_5 of the illinois fraudulent transfer statute bca did not receive any consideration from petitioner in exchange for the sale of certain of its assets to petitioner let alone consideration that was reasonably equivalent value we turn next to respondent’s argument that under sec_5 of the illinois fraudulent transfer statute bca intended to incur or believed or reasonably should have believed that it would incur a debt ie the asset sale capital_gains_tax that it would be unable to pay when it became due in support of that argument respondent asserts mr furman and mr forster the fortrend owners who indirectly through scalp owned bca at the time the apa was executed certainly believed or reasonably should have believed that bca would incur a tax_liability beyond bca’s ability to pay when it became due the fortrend owners lacked any objective basis to believe that bca’s large taxable gain from the sale of its assets could be sheltered by use of the canadian dollars the dollar_figure canadian that scalp contributed to bca around date the basis claimed in the canadian dollars was almost times their fair_market_value the transfer of the canadian dollars to bca was part of a large tax_avoidance scheme the fortrend owners’ lack of belief in the basis claimed in the canadian dollars is revealed by the fact that they made bca collection-proof well before the statute_of_limitations period expired for bca’s tax period ended date the fortrend owners’ lack of faith in the canadian dollars’ basis is further evidenced by the fact that they did not contest the bca snod the bca notice as we understand it respondent is contending that under sec_5 of the illinois fraudulent transfer statute when bca sold certain of its assets to petitioner bca intended to incur or believed or reasonably should have believed that it would incur the asset sale capital_gains tax49 and that it would be unable to pay that tax when it became due on march dollar_figure that is because according to respondent the fortrend owners lacked any objective basis to believe that bca’s large taxable gain from the sale of its assets could be sheltered by use of the canadian dollars 49we have found that at the time bca sold certain of its assets to petitioner bca knew as did petitioner that bca would realize a substantial gain on those assets as a result of that sale 50for purposes of the illinois fraudulent transfer statute tax is considered as due and owing on the date on which the tax_return in which the tax must be reported is required to be filed see 100_tc_180 906_fsupp_1164 n d ill sec_6151 provides that a taxpayer shall pay the tax for the taxable_period in question at the time fixed for filing the return determined without regard to any extension of time for filing the return bca was required to pay on date the tax for its short taxable_year ended date see sec_6151 sec_6072 in support of respondent’s assertion that the fortrend owners lacked any objective basis to believe that bca’s large taxable gain from the sale of its assets could be sheltered by use of the canadian dollars respondent asserts that the basis claimed in the canadian dollars was almost times their fair_market_value the transfer of the canadian dollars to bca was part of a large tax_avoidance scheme we have found that on date mr bae an employee of fortrend sent a fax to mr fitzgerald an attorney at manatt in which mr bae stated that after the abrams estate’s sale of its bca stock and bca’s sale of certain of its assets fortrend intended to contribute to bca certain canadian currency with a high basis and a low value in order to shelter the gain resulting from bca’s sale of certain of those assets we have also found that on date scalp bca’s sole stockholder made a capital_contribution to bca of the canadian currency in which scalp claimed a tax basis of dollar_figure in addition we have found that on date manatt sent manatt’s date tax opinion letter to bca and scalp in that tax opinion letter manatt opined in pertinent part that scalp’s contri- bution to bca of the canadian currency satisfied the requirements of sec_351 that bca’s tax basis in the canadian currency was a carryover_basis under sec_362 and that based upon 51around date castanet merged with and into bca as a result scalp owned percent of the stock of bca the representation of bca and scalp regarding scalp’s basis in the canadian currency that scalp contributed to bca bca’s tax basis in that currency was dollar_figure in the bca return bca claimed a deduction for a loss on the disposition of the canadian currency that offset all of the gain that bca realized on the sale of certain of its assets to petitioner respondent has failed to establish any facts with respect to the dollar_figure basis canadian currency basis that scalp claimed in the canadian currency which it contributed to bca except that that claimed basis was about times the fair_market_value of that currency respondent did not call any witnesses at the trial in this case respondent chose not to call as witnesses ms dill the sole director and the sole officer of bca and of castanet mr furman and mr forster the sole owners of fortrend and the owners of over percent of scalp or any person associated with bca castanet scalp or fortrend in order to examine those persons about their intent and beliefs and those of bca and scalp with respect to the canadian currency basisdollar_figure nor did respondent proffer documentary evi- dence at trial regarding those matters as a result we do not 52in the pretrial memorandum that respondent submitted to the court respondent indicated that respondent expected to call inter alia as witnesses mr kramer an employee of fortrend who was extensively involved in the negotiation of the spa the apa and the other agreements governing the abrams estate’s sale of its bca stock and the bca asset sale and mr teig one of fortrend’s outside accountants however as stated above respondent did not call any witnesses at trial know when how or from whom scalp obtained the canadian currency or whether the circumstances under which scalp obtained that currency would lead a reasonable person to accept or to question the accuracy of the basis that scalp claimed nor do we know whether or not bca questioned the canadian currency basis we know only that scalp claimed a basis in the canadian currency that it contributed to bca which was times the fair_market_value of that currency and that in calculating the canadian currency loss that bca claimed in the bca return bca relied on manatt’s date tax opinion letter and claimed the same basis on the record before us we find that respondent has failed to carry respondent’s burden of showing that bca’s claiming a basis in the canadian currency that was about times the fair_market_value of that currency standing alone establishes that mr furman and mr forster the owners of fortrend lacked any objective basis to believe that the loss that bca claimed on the disposition of the canadian currency would offset the gain that it realized on the sale of certain of its assets to petitioner in further support of respondent’s assertion that the fortrend owners lacked any objective basis to believe that bca’s large taxable gain from the sale of its assets could be sheltered by use of the canadian dollars respondent contends that mr furman and mr forster took certain actions to make bca collection-proof well before the statute_of_limitations period expired for bca’s tax period ended date although it is not altogether clear it appears that respondent is con- tending that mr furman and mr forster lacked any such objective basis because well before the period of limitations for bca’s taxable_year ended date had expired they took certain actions including removing bca’s assets and dis- solving bca that left bca without any funds to pay the tax attributable to the bca asset sale we believe that respondent’s contention would have merit only if mr furman and mr forster did not believe or reasonably should not have believed that the loss that bca claimed on the disposition of the canadian currency would offset the gain that bca realized on the sale of certain of its assets to petitioner if however mr furman and mr forster believed or reasonably should have believed that that loss would offset that gain any actions of mr furman and mr forster to remove assets from bca and to dissolve it before the period of limitations expired for bca’s taxable_year ended date would not support respondent’s assertion that the fortrend owners lacked any objective basis for that belief the record is devoid of any evidence establishing what mr furman and mr forster or any other person associated with bca casta- net or scalp believed or reasonably should have believed regarding the basis that bca claimed in the canadian currencydollar_figure on the record before us we find that respondent has failed to carry respondent’s burden of showing that any actions of mr furman and mr forster to remove bca’s assets and dissolve it before the period of limitations expired for bca’s taxable_year ended date establishes that they lacked any objective basis to believe that the loss that bca claimed on the disposition of the canadian currency would offset the gain that it realized on the sale of certain of its assets to petitioner in further support of respondent’s assertion that the fortrend owners lacked any objective basis to believe that bca’s large taxable gain from the sale of its assets could be sheltered by use of the canadian dollars respondent contends that mr furman and mr forster did not contest the bca notice we have found that bca dissolved on date we have also found that respondent issued the bca notice to bca at its last_known_address on date over months after bca had dis- solved it is not clear whether respondent was aware that bca had dissolved at the time respondent issued that noticedollar_figure the 53as discussed above respondent did not call any witnesses at the trial in this case 54we have found that on date the second revenue_officer while attempting to collect bca’s tax_liability from bca reviewed certain records relating to bca that the state of illinois maintained it was during that review that the second continued record does not establish who if anyone received the bca notice or whether the u s postal service returned that notice as undeliverable nor does the record establish whether any person or entity was authorized to act on behalf of bca which had dissolved in order to contest the determinations that respondent made in that notice on the record before us we find that respondent has failed to carry respondent’s burden of showing that any failure of mr furman and mr forster to contest the bca notice establishes that they lacked any objective basis to believe that the loss that bca claimed on the disposition of the canadian currency would offset the gain that it realized on the sale of certain of its assets to petitioner on the record before us we find that respondent has failed to carry respondent’s burden of establishing that when bca sold certain of its assets to petitioner it believed or reasonably should have believed that the loss that bca claimed on the disposition of the canadian currency would not offset the gain that it realized on that sale on that record we further find that respondent has failed to carry respondent’s burden of establishing that under sec_5 of the illinoi sec_54 continued revenue_officer ascertained that bca had filed articles of dissolution with the illinois secretary of state on date the record does not establish whether or not any other represen- tative of respondent knew before date that bca had dissolved fraudulent transfer statute when bca sold certain of its assets to petitioner bca intended to incur or believed or reasonably should have believed that it would incur a debt that it would be unable to pay as it became due based upon our examination of the entire record before us we find that respondent has failed to carry respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute bca’s sale of certain of its assets to petitioner was fraudulent in law sec_5 of the illinois fraudulent transfer statute under illinois law a court may not presume that a debtor made a transfer with actual intent to hinder delay or defraud a creditor under sec_5 of the illinois fraudulent trans- fer statutedollar_figure wachovia sec llc v neuhauser f_supp 2d pincite citing hofmann v hofmann n e 2d ill a creditor such as respondent in this case must prove by clear_and_convincing evidence each of the elements in sec_5 of the illinois fraudulent transfer statute id the creditor may establish a debtor’s actual fraudulent intent by relying on certain factors in sec_5 of the illinois fraudulent transfer statute that section provides 55we shall sometimes refer to the actual intent described in sec_5 of the illinois fraudulent transfer statute as actual fraudulent intent we shall sometimes refer to a transfer that is fraudulent under sec_5 of the illinois fraudulent transfer statute as a transfer that is fraudulent in fact transfer or obligation fraudulent as to cred- itor claim arising before or after transfer b in determining actual intent under paragraph of subsection a of sec_5 consideration may be given among other factors to whether the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor’s assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred and the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor ill comp stat ann no one factor in sec_5 of the illinois fraudulent transfer statute is dispositive in determining actual fraudulent intent under sec_5 of that statute see levit v spatz bankr n d ill moreover as sec_5 of the illinois fraudulent transfer statute itself provides the list of factors in that section is not exclusive a court may also consider other factors not set forth in sec_5 of the illinois fraudulent transfer statute that it deems relevant in determining actual fraudulent intent under sec_5 of that statute see falcon v thomas n e 2d ill app ct when these ‘badges of fraud’ are present in sufficient number they may give rise to an inference or presumption of fraud dollar_figure grochocinski v zeigler bankr bankr n d ill citing steel co v morgan marshall indus inc n e 2d ill app ct see also berland v mussa bankr bankr n d ill kaibab indus inc v family ready homes inc n e 2d ill app ct respondent asserts that six factors specified in sec_5 of the illinois fraudulent transfer statute57 and one factor 56we shall sometimes refer to a factor from which an infer- ence or a presumption of actual fraudulent intent may arise under sec_5 of the illinois fraudulent transfer statute as a badge of fraud 57respondent does not rely on and we shall not consider any of the remaining five factors specified in sec_5 of the continued not specified in that section respondent’s additional factor give rise to an inference or a presumption that under sec_5 of the illinois fraudulent transfer statute bca sold certain of its assets to petitioner with actual intent to hinder delay or defraud respondent the six badges_of_fraud specified in sec_5 of the illinois fraudulent transfer statute on which respondent relies are the debtor’s transfer was to an insider insider factor the transfer was of substantially_all of the debtor’s assets substantially_all assets factor the debtor removed or concealed assets removed assets factor the value of the consideration that the debtor received was not reasonably equivalent to the value of the assets that the debtor transferred reasonably equivalent value factor the debtor was insolvent or became insolvent shortly after the transfer was made insolvency factor and the transfer occurred shortly before or shortly after a substantial debt was incurred substantial debt factor respondent’s additional factor on which respondent relies is certain actions discussed below of mr furman and mr forster the owners of fortrend with respect to the insider factor on which respondent relies respondent contends that bca’s sale of certain of its assets to petitioner was an indirect transfer by bca of those assets to certain insiders of bca who owned indirectly percent continued illinois fraudulent transfer statute of petitioner that is because according to respondent certain members of bca senior management owned all of the membership interests in lrd group which in turn owned percent of the membership interests in petitioner sec_2 of the illinois fraudulent transfer statute defines the term insider as pertinent here to include if the debtor is a corporation a a director of the debtor b an officer of the debtor c a person in control of the debtor d a partnership in which the debtor is a general_partner e a general_partner in a partnership described in clause d or f a relative of a general_partner director officer or person in control of the debtor ill comp stat ann g we have found that effective as of the closing on date of the abrams estate’s sale of its bca stock to castanet the members of bca senior management resigned their positions with bca and castanet as the sole stockholder of bca elected ms dill as the sole director of bca we have also found that on date ms dill as the sole director of bca 58our use of the defined phrase bca senior management after the members of that management resigned their positions with bca is only for convenience and is not intended to imply or suggest that those members continued to hold management positions with bca elected herself president secretary and treasurer of that company as a result as of the closing on date of bca’s sale of certain of its assets to petitioner no member of bca senior management was a director or an officer of bca see ill comp stat ann g a and b nor was any member of bca senior management in control of bca at the time of that sale see ill comp stat ann g c moreover bca did not own any interest in petitioner let alone a general_partnership interestdollar_figure see ill comp stat ann g d and e on the record before us we find that as of the closing on date of bca’s sale of certain of its assets to petitioner the members of bca senior management were not insiders of bca under sec_2 of the illinois fraudu- lent transfer statute on the record before us we find that respondent has failed to carry respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute bca’s sale of certain of its assets to petitioner was a transfer of those assets to an insider 59we have found that at the time of the bca asset sale on date related lr and lrd group owned percent and percent respectively of the membership interests in petitioner on that date related and yukon holdings llc owned percent and percent respectively of the membership interests in related lr and mr blau the president of related was a member of yukon holdings llc on date certain members of bca senior management owned all of the membership interests in lrd group with respect to the substantially_all assets factor on which respondent relies we have found on the basis of the parties’ stipulation that the assets which bca sold to petitioner and which petitioner purchased from bca constituted over percent of the total value and substantially_all of bca’s assets on the record before us we find that respondent has carried respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute bca’s sale of certain of its assets to petitioner was a transfer of substantially_all of its assets with respect to the removed assets factor on which respon- dent relies respondent contends that bca removed virtually all of its assets because the dollar_figure of funds representing the asset purchase_price that petitioner paid to purchase certain of bca’s assets was transferred to bca’s sole stockholder castanet which used those funds to repay the loan that uafc had made to castanet to fund castanet’s purchase of the abrams estate’s bca stock petitioner counters only that the transfer to castanet of the funds representing the asset purchase_price was a loan from bca to castanet in support of that contention petitioner alleges that certain financial statements of bca reflected such a loan the record does not contain any financial statements of bca that showed a loan to castanet as an asset of bca or as an item that was receivable by or payable to bca nor does the record contain a loan instrument any other document or other evidence that establishes that bca made a loan to castanet the escrow agreement60 required that the funds representing the asset purchase_price be used to repay on behalf of castanet the loan that uafc had made to castanet to fund castanet’s purchase of the bca stock from the abrams estate the escrow agreement required rabobank the escrow agent to pay the portion of the funds representing the asset purchase_price if any remaining thereafter pursuant to the instructions of castanet the escrow agreement establishes that the parties to that agree- ment intended and required that the funds representing the asset purchase_price be transferred on behalf of castanet to uafc and not to bca in repayment of the loan that uafc had made to castanet as discussed more fully above despite the unambiguous provisions of the escrow agreement on date castanet directed rabobank as escrow agent to transfer the dollar_figure of funds representing the asset purchase_price to a bank account maintained in bca’s name on the same date the funds represent- ing the asset purchase_price were transferred to a bank account maintained in castanet’s name and on date castanet used those funds to repay its debt to uafc 60see supra note for a discussion of the parties to the escrow agreement on the record before us we find that respondent has carried respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute bca removed substan- tially all of its assets that it sold to petitioner in that the record establishes and we have found in our consideration of whether bca’s sale of those assets to petitioner was fraudulent in law under sec_5 of the illinois fraudulent transfer statute that bca did not receive any consideration in return for selling those assets to petitioner with respect to the reasonably equivalent value factor on which respondent relies we have found in our consideration of whether bca’s sale of certain of its assets to petitioner was fraudulent in law under sec_5 of the illinois fraudu- lent transfer statute that bca did not receive any consideration from petitioner in exchange for the sale of certain of its assets to petitioner let alone consideration that was reasonably equivalent value the factor in sec_5 of the illinois fraudulent transfer statute that is used in determining whether a transfer is fraudulent in law under that sec_5 has the same meaning as the reasonably equivalent value factor in sec_5 of the illinois fraudulent transfer statute that is used in determining whether a transfer is fraudulent in fact under sec_5 of that statute see levit v spatz bankr pincite on the record before us we find that respondent has carried respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute bca did not receive any consideration from petitioner in exchange for the sale of certain of its assets to petitioner let alone consideration that was reasonably equivalent value with respect to the insolvency factor on which respondent relies sec_3 of the illinois fraudulent transfer statute provides in pertinent part insolvency assets debts sec_3 a a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation ill comp stat ann in determining insolvency under sec_5 of the illinois fraudulent transfer statute any contingent_liability of bca is to be taken into account see bay state milling co v martin bankr bankr n d ill respondent contends that any_tax attributable to the gain that bca realized on the sale of certain of its assets to peti- tioner constitutes a contingent_liability of bca at the time of the bca asset saledollar_figure according to respondent 61in the bca notice respondent determined a deficiency in bca’s tax of dollar_figure virtually all of that deficiency which petitioner does not contest in this case is attributable to the asset sale capital_gains_tax bca was insolvent upon the transfer of the bca assets to petitioner because bca had inadequate assets with which to pay the resulting federal income taxes the test under illinois law for insolvency includes contin- gent liabilities thus bca was insolvent immediately upon the sale of the bca assets not when its federal_income_tax payment came due petitioner counters that from date the date of the closing of the bca asset sale through december of that year bca held as an asset a dollar_figure loan receivable from castanet and bca’s assets including that loan receivable exceeded its liabilities we have found in our consideration of the removed assets factor that the record does not contain evidence establishing that the transfer to castanet of the dollar_figure asset purchase_price constituted a loan from bca to castanet on the record before us we reject petitioner’s contentions that from august through date bca held as an asset a dollar_figure loan receivable from castanet and bca’s assets exceeded bca’s liabilities petitioner further counters respondent’s contentions regard- ing the insolvency factor as follows although the test for insolvency under illinois law includes contingent liabilities the tax_liability in question here was not a contingent_liability and can- not as a matter of law be included in the insolvency analysis a contingent_liability under illinois law means a liability that already exists but which will become absolute upon the happening of a certain event browning-ferris indus of illinois inc v ter maat no c wl n d ill date citations omitted under illinois law there- fore bca’s potential tax_liability was not a contin- gent liability because it did not yet exist in such a way that the happening of a certain event would make it absolute bca’s tax_liability would not exist at all until the end of the calendar_year 59_f2d_189 2d cir and no one event could make that liability absolute because any activities of the corporation before the end of the year would alter the potential liability although it is not altogether clear it appears that peti- tioner is contending that because during bca’s short taxable_year ended date bca might have engaged in addi- tional transactions or activities that might have reduced or eliminated the asset sale capital_gains_tax that tax may not be treated as a contingent_liability for purposes of sec_5 of the illinois fraudulent transfer statute we disagree even if during its short taxable_year ended date bca might have engaged in additional transactions or activities that might have reduced or eliminated the tax attributable to bca’s sale of certain of its assets to petitioner that tax nonetheless was a contingent_liability as of and immediately after that sale see climatrol indus inc v fedders corp n e 2d ill app ct see also browning-ferris indus of ill inc v ter maat no c n d ill date on the record before us we find that as a result of bca’s sale of certain of its assets to petitioner on date bca had a contingent_liability for the tax attributable to that sale and that as of that sale and immediately thereafter bca was insolvent because its liabilities including that contin- gent liability exceeded its assetsdollar_figure on the record before us we find that respondent has carried respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute bca was insolvent as of and immediately after it sold certain of its assets to peti- tioner 62we have found that bca did not receive the funds repre- senting the asset purchase_price we made that finding even though on date at castanet’s direction and in contraven- tion of the escrow agreement those funds were deposited into a bank account of bca and on the same day transferred from that account to a bank account of castanet which used those funds on date to repay castanet’s debt to uafc even if we had not so found on the record before us we find that when the funds representing the asset purchase_price were transferred on date from a bank account of bca to a bank account of castanet bca’s liabilities including the contingent_liability for the asset sale capital_gains_tax exceeded its assets and bca was insolvent assuming arguendo that the asset sale capital_gains_tax were not a contingent_liability of bca as of the bca asset sale peti- tioner agrees that that tax was a liability at the end of bca’s short taxable_year ended date we have found that bca included schedule l with the bca return in that schedule it reported total assets of dollar_figure on date which was substantially less than the tax attributable to the bca asset sale the insolvency factor considers whether the debtor was insolvent or became insolvent shortly after the transfer ill comp stat ann b west emphasis added we have found no authority defining the term shortly after that is used in the insolvency factor in sec_5 of the illinois fraudulent transfer statute assuming arguendo that the asset sale capital_gains_tax were not a contin- gent liability at the time of the bca asset sale on date but became a liability on date we would conclude that under sec_5 of the illinois fraudulent transfer statute bca became insolvent shortly after that sale with respect to the substantial debt factor on which respon- dent relies respondent contends that bca incurred a substantial debt ie the asset sale capital_gains_tax at the time it sold its assets to petitioner although petitioner agrees that bca incurred a substantial debt consisting of the asset sale capital_gains_tax petitioner asserts that that tax did not become a debt until bca’s return was required to be filed on date the substantial debt factor considers whether the transfer occurred shortly before or shortly after a substantial debt was incurred ill comp stat ann b emphasis added we have found no authority defining the term shortly before that is used in the substantial debt factor in sec_5 of the illinois fraudulent transfer statutedollar_figure assuming arguendo that the asset sale capital_gains_tax did not become a debt of bca until date the date on which bca was required to file its return for its taxable_year ended date we would conclude that under sec_5 of the illinois fraudulent 63we find petitioner’s assertion regarding the substantial debt factor to be inconsistent with petitioner’s agreement in advancing its contentions regarding the insolvency factor that the liability for the asset sale capital_gains_tax existed at the end of bca’s taxable_year ended date see supra note 64nor have we found any authority defining the term shortly after that is used in the substantial debt factor in sec_5 of the illinois fraudulent transfer statute transfer statute bca’s sale of certain of its assets to peti- tioner occurred shortly before that debt was incurred on the record before us we find that respondent has carried respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute bca’s sale of certain of its assets to petitioner occurred shortly before a substantial debt ie the asset sale capital_gains_tax was incurred with respect to respondent’s additional factor on which respondent relies respondent contends the actions of the fortrend owners mr furman and mr forster constitute an additional badge of fraud the fortrend owners operated fortrend a tax_shelter enter- prise and scalp whose raison d’etre was facilitating intermediary transactions non-payment of the taxes at issue in this case was the fortrend owners’ objective in structuring the bca intermediary transaction in support of the above-quoted contentions respondent relies primarily on the fortrend brochure that fortrend had circulated between and date and notice_2001_16 2001_1_cb_730 notice that respondent published on date we turn first to the fortrend brochure that brochure stated in pertinent part in a section entitled buy stock sell assets transaction executive summary we are working with various clients who may be willing to buy the stock from the seller and then cause the target_corporation to sell its net assets to the ulti- mate buyer these clients have certain tax_attributes that enable them to absorb the tax gain inherent in the assets in certain situations the economic cost of the client’s involvement is sufficiently low that a seller of stock can increase its after-tax sale proceeds a buyer of net assets can decrease its after-tax purchase_price on a present_value basis and the client can still make an arbitrage profit as with any transaction economic_substance and proper form are crucial to its success accordingly in transactions where involvement by such a client may make sense raising the idea at the earliest stages of a transaction is advisable as we understand respondent’s contentions in support of respondent’s additional factor respondent assumes that any transaction described in the section of the fortrend brochure entitled buy stock sell assets transaction executive summary that reduces or minimizes tax is improper because it is inconsis- tent with or in violation of the code we reject any such assumption we have found nothing in that section that leads us to conclude that the transaction described therein standing alone constitutes a transaction that would improperly reduce or minimize tax indeed that section expressly stated that eco- nomic substance and proper form are crucial to its the transac- tion’s success we turn now to notice_2001_16 as we understand it respon- dent is contending that because respondent in that notice characterized as a tax_shelter a transaction that appears to resemble the transaction described in the section of the fortrend brochure entitled buy stock sell assets transaction executive summary fortrend was a tax_shelter enterprise dollar_figure on the record before us we reject any such contention for reasons that are essentially the same as the reasons that we set forth above in rejecting respondent’s assumption about the transaction described in that section of the fortrend brochure on the record before us we find that respondent has failed to carry respondent’s burden of establishing that under sec_5 of the illinois fraudulent transfer statute the actions of the fortrend owners mr furman and mr forster constitute a badge of fraud on the record before us we find that respondent has failed to carry respondent’s burden of establishing respondent’s addi- tional factor under sec_5 of the illinois fraudulent transfer statute we have found that respondent has carried respondent’s burden of establishing the following five badges_of_fraud under sec_5 of the illinois fraudulent transfer statute the substantially_all assets factor the removed assets factor the reasonably equivalent value factor the 65we note that respondent indicated in notice_2001_16 2001_ 1_cb_730 that respondent might challenge the transactions identified in that notice by seeking to recharacterize them in a manner that was more consistent with what respondent claimed was their substance in the present case respondent expressly abandons advancing any argument of respondent described in that notice see supra note insolvency factor and the substantial debt factordollar_figure based upon our examination of the entire record before us we find that those badges_of_fraud raise only a suspicion that under sec_5 of the illinois fraudulent transfer statute bca acted with actual intent to hinder delay or defraud in selling certain of its assets to petitioner if when bca sold certain of its assets to petitioner it had believed or reasonably should have believed that the loss that it claimed on the disposition of the canadian currency would offset the gain that it realized on that sale those facts would belie respondent’s contention that under sec_5 of the illinois fraudulent transfer statute bca sold those assets with actual fraudulent intent if when bca sold certain of its assets to petitioner it had believed or reasonably should have believed that that loss would not have offset that gain those facts would support respondent’s conten- tion that under sec_5 of the illinois fraudulent transfer statute bca sold those assets with actual fraudulent intent 66we have found no case in which a court has held that the presence of five badges_of_fraud creates an inference or a presumption of actual fraudulent intent under sec_5 of the illinois fraudulent transfer statute see grochocinski v zeigler bankr bankr n d ill no fraud found despite presence of six badges_of_fraud voiland v gillissie bankr pincite fraud found where six badges_of_fraud present berland v mussa bankr bankr n d ill fraud found where seven badges_of_fraud pres- ent we have found that respondent who has the burden of estab- lishing by clear_and_convincing evidence bca’s actual fraudulent intent under sec_5 of the illinois fraudulent transfer statute has failed to carry respondent’s burden of establishing that when bca sold certain of its assets to petitioner it be- lieved or reasonably should have believed that the loss that it claimed on the disposition of the canadian currency would not offset the gain that it realized on that sale based upon our examination of the entire record before us we find that respondent has failed to carry respondent’s burden of establishing by clear_and_convincing evidence that under sec_5 of the illinois fraudulent transfer statute bca acted with actual intent to hinder delay or defraud respondent when it sold certain of its assets to petitioner claimed transferee of property of bca under respondent’s trust fund doctrine respondent argues that petitioner is liable as bca’s trans- feree under respondent’s trust fund doctrine the three elements of respondent’s trust fund doctrine are a transferee receives assets from a corporation the transferee pays the consideration for the assets to someone other than the transferor corpora- tion and the transferor_corporation is unable to pay its debts 67we shall consider only respondent’s articulation of a doctrine in equity known as a_trust fund doctrine we shall not consider other articulations of so-called trust fund doctrines in equity that arise in contexts not presented in this case respondent claims to have distilled the above-quoted three elements of respondent’s trust fund doctrine from the following statements of certain principles of equity principles of equity by the u s court_of_appeals for the seventh circuit in 101_f2d_595 7th cir affg 36_bta_268 likewise in a case where corporation a transfers all of its assets to b for a consideration which b pays to c then b regardless of any agreement is liable for any unpaid income_tax which represents the profits made on such transfer on the theory that b is a trustee to the extent of the value of the property which it acquired from a equally clear and definite must be the holding that one who dispossesses another company of all of its assets paying the consideration therefor to a third party and leaving the propertyless corporation unable to pay its debts including taxes which were inchoate at the time becomes a trustee and liable in such trusteeship for taxes and other debts in an amount not exceeding the value of the property taken from the debtor taxpayer this is so because of the application of principles of equity in distilling respondent’s trust fund doctrine from the above-quoted passages in shepard respondent ignores or fails to acknowledge the underlying rationale that the court_of_appeals gave for the principles of equity that that court set forth in shepard according to the court_of_appeals the theory of these holdings is that courts of equity will protect creditors from fraudulent action on the part of the debtors by holding the recipient of the debtor’s property as a trustee thereof for the benefit of the creditors of said debtor id pincite this court’s predecessor the board_of_tax_appeals set forth the principles of equity and the rationale for those principles in a manner very similar to that of the court_of_appeals in shepard according to that board where assets of a corporation are sold for an equiva- lent consideration which under an agreement is paid to the stockholders leaving the corporation without assets to satisfy its creditors the purchasing corpo- ration is liable to creditors of the selling corpora- tion to the extent of the value of the property re- ceived the sale being in fraud of creditors and the purchaser being a party to such fraud through his knowledge that the result of the transaction must necessarily leave such creditors with no assets from which to satisfy their claims hunt v commissioner supra pincite the courts developed the principles of equity set forth in shepard and hunt as an exception to the well-settled general_rule in the majority of states in the united_states including the state of illinois that a corporation that purchases the assets of another corporation is not liable for the debts or liabilities of the transferor_corporation vernon v schuster n e 2d ill see 15_tc_566 20_bta_106 cmty ins servs ltd v united life ins co no 05-cv-4105-jpg s d ill date that exception to that general_rule applies where the transaction is for the fraudulent purpose of escaping liabil- ity for the seller’s obligations vernon v schuster supra pincite6 see shepard v commissioner supra pincite hunt v commissioner supra pincite gideon-anderson co v commissioner supra pincite cmty ins servs ltd v united life ins co supra in determining whether to apply the so-called fraud excep- tion to the well-settled general_rule in illinois that a corpora- tion that purchases the assets of another corporation is not liable for the debts or liabilities of the transferor_corporation and therefore whether to apply the principles of equity set forth in shepard hunt and other caselaw it is necessary to determine whether the transaction in question was for the fraudulent pur- pose of avoiding liability for the transferor’s obligations see shepard v commissioner supra pincite hunt v commissioner supra pincite gideon-anderson co v commissioner supra pincite cmty ins servs ltd v united life ins co supra vernon v schuster supra pincite6 in determining under illinois law whether the transaction was for such a fraudulent purpose it is appropriate to look to the badges_of_fraud in sec_5 of the illinois fraudulent transfer statute that are used in determining actual fraudulent intent under sec_5 of that statute see davila v magna holding co no c n d ill date we have found that respondent has failed to carry respon- dent’s burden of establishing that bca’s sale of certain of its assets to petitioner was a fraudulent transfer under sec_5 and b of the illinois fraudulent transfer statutedollar_figure a fortiori on the record before us we find that respondent has failed to carry respondent’s burden of establishing that that sale comes within the fraud exception to the well-settled general_rule in illinois that a corporation that purchases the assets of another corporation is not liable for the debts or liabilities of the transferor_corporation on that record we further find that respondent has failed to carry respondent’s burden of establish- ing that bca’s sale of certain of its assets to petitioner requires the application to that sale of the principles of equity set forth in shepard v commissioner supra based upon our examination of the entire record before us we find that respondent has failed to carry respondent’s burden of establishing that petitioner is liable as bca’s transferee under respondent’s trust fund doctrine conclusion based upon our examination of the entire record before us we find that respondent has failed to carry respondent’s burden 68we have also found that respondent has failed to carry respondent’s burden of establishing that bca’s sale of certain of its assets to petitioner was a fraudulent transfer under sec_5 of the illinois fraudulent transfer statute of establishing that petitioner is liable as a transferee of property of bca under section dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for petitioner 69our resolution of the various questions and issues pre- sented here depends on the facts that we have found on the record before us and on respondent’s burden_of_proof nothing herein is intended to be or should be read as reaching or implying any finding or conclusion in other cases that are not before us
